Exhibit 10.152

 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

SUNTRUST BANK,
A GEORGIA BANKING CORPORATION

 

and

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
AN ILLINOIS CORPORATION

 

Effective Date: September 27, 2007

 

EXECUTION COPY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1. CERTAIN DEFINITIONS

1

 

 

ARTICLE 2. SALE OF PROPERTY; PROPERTY LEASES; MASTER LEASE

9

Section 2.1

Purchase and Sale

9

Section 2.2

Master Lease

10

Section 2.3

Relationship to Property Leases and Master Agreements

10

 

 

 

ARTICLE 3. PURCHASE PRICE

11

Section 3.1

Earnest Money Deposit

11

Section 3.2

Cash at Closing

11

Section 3.3

Allocated Purchase Price

11

Section 3.4

Independent Consideration

11

 

 

 

ARTICLE 4. TITLE MATTERS

12

Section 4.1

Title to Real Property

12

Section 4.2

Title Defects

12

Section 4.3

Title Insurance

13

 

 

 

ARTICLE 5. BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

14

Section 5.1

Buyer’s Due Diligence

14

Section 5.2

As-Is Sale

14

 

 

 

ARTICLE 6. ADJUSTMENTS AND PRORATIONS; CLOSING COSTS

15

Section 6.1

Prorations

15

Section 6.2

Transaction Taxes and Closing Costs

15

 

 

 

ARTICLE 7. CLOSING

17

Section 7.1

Closing Date

17

Section 7.2

Title Transfer and Payment of Purchase Price

17

Section 7.3

Seller’s Closing Deliveries

17

Section 7.4

Buyer’s Closing Deliveries

19

Section 7.5

Contracts, Personal Property, Intangible Property and Excluded Items

20

 

 

 

ARTICLE 8. CONDITIONS TO CLOSING

21

Section 8.1

Conditions to Seller’s Obligations

21

Section 8 2

Conditions to Buyer’s Obligations

21

Section 8.3

Waiver of Failure of Conditions Precedent

22

Section 8.4

Approvals Not a Condition to Buyer’s Performance

22

Section 8.5

Effect of Termination with respect to One or More Properties

22

 

 

 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

23

Section 9.1

Buyer’s Representations

23

Section 9.2

Seller’s Representations

25

Section 9.3

General Provisions

26

 

 

 

ARTICLE 10. COVENANTS

27

 

i

--------------------------------------------------------------------------------


 

Section 10.1

Buyer’s Covenants

27

Section 10.2

Seller’s Covenants

27

Section 10.3

Mutual Covenants

28

 

 

 

ARTICLE 11. DEFAULT

29

 

 

ARTICLE 11.

DEFAULT

29

Section 11.1

Buyer Default

29

Section 11.2

Seller Default

29

Section 11.3

Waiver of Lis Pendens

30

 

 

 

ARTICLE 12. CONDEMNATION/CASUALTY

30

Section 12.1

Condemnation

30

Section 12.2

Destruction or Damages

31

Section 12.3

Insurance

32

Section 12.4

Excluded Property

33

Section 12.5

Waiver

33

 

 

 

ARTICLE 13. ESCROW PROVISIONS

33

 

 

ARTICLE 14. DISCLAIMERS AND WAIVERS

34

Section 14.1

NO RELIANCE ON DOCUMENTS

34

Section 14.2

AS-IS SALE; DISCLAIMERS

34

Section 14.3

RELEASE FROM LIABILITY

35

Section 14.4

Hazardous Materials

36

Section 14.5

Environmental Requirements

37

Section 14.6

ACKNOWLEDGMENT

37

Section 14.7

SURVIVAL OF DISCLAIMERS

37

 

 

 

ARTICLE 15. MISCELLANEOUS

37

Section 15.1

Buyer’s Assignment

37

Section 15.2

Designation Agreement

39

Section 15.3

Survival/Merger

40

Section 15.4

Integration; Waiver

40

Section 15.5

Captions Not Binding; Schedules

40

Section 15.6

Binding Effect

40

Section 15.7

Severability

40

Section 15.8

Notices

40

Section 15.9

Counterparts

42

Section 15.10

No Recordation

42

Section 15.11

Additional Agreements; Further Assurances

42

Section 15.12

Construction

42

Section 15.13

Maximum Aggregate Liability

42

Section 15.14

Time of Essence

43

Section 15.15

WAIVER OF JURY TRIAL

43

Section 15.16

Facsimile and PDF Signatures

43

Section 15.17

Radon Gas

43

Section 15.18

Energy-Efficiency Information Brochure

43

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1

 

Property Schedule

 

 

 

Schedule 7.3(a)

 

Form of Deed

 

 

 

Schedule 7.3(b)

 

Form of Property Lease

 

 

 

Schedule 7.3(c)

 

Form of Master Agreement

 

 

 

Schedule 7.3(d)

 

Form of Memorandum of Lease

 

 

 

Schedule 7.3(e)

 

Form of FIRPTA Affidavit

 

 

 

Schedule 7.3(h)

 

Form of Title Affidavit

 

 

 

Schedule 7.3(l)

 

Form of Seller’s Closing Certificate

 

 

 

Schedule 7.4(j)

 

Form of Buyer’s Closing Certificate

 

 

 

Schedule 10.3(a)-1

 

Access Agreement Addendum

 

 

 

Schedule 10.3(a)-2

 

Confidentiality Agreement

 

 

 

Schedule X

 

Additional Information with Respect to Certain Properties

 

iii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of September 27, 2007, by and between SUNTRUST BANK, a Georgia banking
corporation (“Seller”), and INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Buyer”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements set forth herein the
parties agree as follows:

 

ARTICLE 1. CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Access Agreement Addendum” means, collectively, the terms and conditions set
forth in Schedule 10.3(a)-l, attached hereto and incorporated herein by this
reference.

 

“Allocated Purchase Price” is defined in Section 3.3.

 

“Business Day” means any day other than Saturday, Sunday, any Federal holiday,
or any holiday in the State of Georgia. If any period expires on a day which is
not a Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

 

“Buyer’s Reports” means the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations previously or hereafter prepared by or for or otherwise obtained
by any Buyer’s Representatives in connection with Buyer’s Due Diligence.

 

“Buyer’s Representatives” means Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

 

“Closing” means the closing of the Transaction.

 

“Closing Date” means December 10, 2007, as the same may be extended pursuant to
the express terms of this Agreement.

 

“Closing Documents” means all documents and instruments executed and delivered
by Buyer or Seller pursuant to the terms of this Agreement or otherwise in
connection with the Transaction or this Agreement, including, without
limitation, the documents and instruments required pursuant to the terms of
Article 7.

 

--------------------------------------------------------------------------------


 

“Confidential Materials” means any books, computer software, records or files
(whether in a printed or electronic format) that consist of or contain any of
the following: appraisals; budgets (other than the budget for the calendar year
in which the Closing occurs); strategic plans for any Property or Properties;
internal analyses; information regarding the marketing of any Property or
Properties for sale; submissions relating to obtaining internal authorization
for the sale of any Property or Properties by Seller, any direct or indirect
owner of any beneficial interest in Seller or any Seller Party; attorney and
accountant work product; attorney-client privileged documents; internal
correspondence of Seller, any direct or indirect owner of any beneficial
interest in Seller, any Seller Party or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller or any direct or indirect owner of any
beneficial interest in Seller or any Seller Party which such party deems
proprietary or confidential. Without limitation on the foregoing, the term
“Confidential Materials” also includes all books, records and other materials
generated, used or maintained by Seller or any affiliate of Seller in the
conduct of its banking and other businesses, including customer records.

 

“Confidentiality Agreement” means that certain agreement executed by Buyer
previously or contemporaneously with this Agreement, a copy of which is attached
hereto as Schedule 10.3(a)-2 and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

 

“Consultant Reports” means, as of any relevant time, all reports and studies
prepared by third parties with respect to any Property or Properties that have
been made available to Buyer or any Buyer’s Representative, including all such
reports and studies on the Portfolio Website, including but not limited to
environmental reports, zoning letters, certificate of occupancy letters and
(with respect to office buildings only) property condition reports.

 

“Contracts” means all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to any Property or Properties and the Personal Property
(including all contracts, subcontracts and agreements relating to the
construction of any unfinished tenant improvements) to which Seller is a party
and which relate to the ownership, use or operation of any Property or
Properties.

 

“Deed” is defined in Section 7.3.

 

“deemed to know” (or words of similar import) shall have the following meaning:

 

(a)                     Buyer shall be “deemed to know” of the existence of a
fact or circumstance to the extent that:

 

(i)                       any Buyer’s Representative knows of such fact or
circumstance, or

 

(ii)                    such fact or circumstance is disclosed by this
Agreement, the Closing Documents executed by Seller, the Documents, any of
Buyer’s Reports, or on Schedule X hereto.

 

2

--------------------------------------------------------------------------------


 

(b)                    Buyer shall be “deemed to know” that any Seller’s
Warranty is untrue, inaccurate or incorrect to the extent that:

 

(i)                       any Buyer’s Representative has knowledge of
information which is inconsistent with such Seller’s Warranty, or

 

(ii)                    this Agreement, the Closing Documents executed by
Seller, the Documents, or any of Buyer’s Reports contains information which is
inconsistent with such Seller’s Warranty.

 

“Deferred Property” is defined in Section 4.2(a)(iv).

 

“Deposit” means the sum of NINE MILLION THREE HUNDRED SEVENTY-TWO THOUSAND TWO
HUNDRED SIXTY-EIGHT AND 20/100 Dollars ($9,372,268.20), to the extent the same
is deposited by Buyer in accordance with the terms of Section 3.1 hereof.(1)

 

“Deposit Reimbursement Amount” is defined in Section 8.5.

 

“Designated Representatives” means Douglas Sinclair and Susan Gallienne.

 

“Documents” means the documents and instruments applicable to any Property or
Properties that any of Seller Parties has delivered or made available to any
Buyer’s Representative on or prior to the Effective Date, or delivers or makes
available to any Buyer’s Representative prior to the Closing, or which are
otherwise obtained by any Buyer’s Representative prior to the Closing,
including, but not limited to the Consultant Reports, the Title Commitments, the
Surveys and the Title Documents, and all other documents and instruments
applicable to any Property or Properties made available on the Portfolio
Website.

 

“Due Diligence” means examinations, inspections, investigations, tests, studies,
analyses, appraisals, evaluations and/or investigations with respect to any
Property or Properties, the Documents, and other information and documents
regarding any Property or Properties, including, without limitation, examination
and review of title matters, applicable land use and zoning Laws and other Laws
applicable to any Property or Properties, the physical condition of any Property
or Properties, and the economic status of any Property or Properties.

 

“Effective Date” means September 27, 2007, the effective date of this Agreement.

 

“Election Notice” is defined in Section 12.2.

 

“Environmental Requirements” is defined in Section 14.5.

 

--------------------------------------------------------------------------------

(1)                     The Property Schedule includes a column entitled
“Allocated Deposit.” Such column is provided solely at the request of Buyer as a
convenience for Buyer for administrative purposes. The inclusion of such column
in the Property Schedule is not intended in any way to provide for an allocation
of the Deposit among the Properties, and there shall be no allocation of the
Deposit (or any allocation of liquidated damages) among the Properties for any
reason, other than as expressly provided with respect to a Deferred Property, if
any, in Section 4.2(a)(iv) and with respect to any Deposit Reimbursement Amount
pursuant to Section 8.5.

 

3

--------------------------------------------------------------------------------


 

“Escrow Agent” means First American Title Insurance Company, in its capacity as
escrow agent.

 

“Escrow Deposits” is defined in Article 13.

 

“Excluded Items” means (i) the Personal Property, the Intangible Property, the
Contracts, and the Existing Leases, if any, and (ii) without limitation on the
foregoing, all trade fixtures, equipment, furniture, furnishings, supplies,
records, documents, cash, coin, and other items of moveable personal property
relating to the operation of Seller’s business, including, without limitation,
all safe deposit boxes, modular vaults, vault doors, safes, Seller
identification signage, automated teller machines (“ATM”) connected to or
located within any Property or situated as freestanding structures on any
Property and ATM equipment, telecommunication equipment, security systems and
equipment, satellite dishes and antennas, computers, computer terminals and
computer equipment, and any office equipment (whether leased or owned) located
in the Improvements. “Excluded Items” shall include any of the foregoing
notwithstanding that such item constitutes real property or an interest in real
property under applicable State law. Notwithstanding the foregoing, “Excluded
Items” does not include heating, ventilation and air conditioning systems,
elevators, plumbing and plumbing fixtures, and other mechanical and electrical
equipment or fixtures which are necessary for the proper functioning of a
building (as opposed to equipment and fixtures which serve the business
conducted in any Property, including branch banks or banking offices).

 

“Excluded Property” means any Property with respect to which this Agreement has
been terminated or deemed terminated (i) by Buyer under Section 4.2(a)(ii) or
Section 8.2(a),or (ii) by Buyer or Seller under Section 12.1 or Section 12.2.
Any Property which becomes an Excluded Property under Section 4.2(a)(ii) is
subject to the terms of Section 4.2(a)(iv).

 

“Existing Leases” means all leases (if any) for tenants of any Property or
Properties on the Closing Date. Immediately upon Closing, any such Existing
Leases will become subleases under the Property Leases. Seller agrees to provide
Buyer with copies of the written Existing Leases as promptly as practical
following the full execution of this Agreement and Buyer’s funding of the
Deposit.

 

“Florida Assignment” is defined in Section 2.1.

 

“Florida Expenses” is defined in Section 2.1.

 

“Florida Property” is defined in Section 2.1.

 

“Florida Subsidiary” is defined in Section 2.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any United States national, federal, state or
local government, governmental regulatory or administrative authority, agency,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body or self-regulated entity.

 

4

--------------------------------------------------------------------------------


 

“Hazardous Materials” is defined in Section 14.4.

 

“Inland Company” is defined in Section 15.1.

 

“Intangible Property” means, collectively, Seller’s interest in and to all of
the following:

 

(a)                     The Contracts; and

 

(b)                    To the extent that the same are in effect as of the
Closing Date, any licenses, permits and other written authorizations necessary
for the use, operation or ownership of any Property or Properties, together with
any tradenames, trademarks or logos relating to Seller; and

 

(c)                     Any guaranties and warranties in effect with respect to
any Property or Properties or the Personal Property as of the Closing Date.

 

“Law” means any municipal, county, State or Federal statute, code, ordinance,
law, rule or regulation. “Laws” means all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations.

 

“Liabilities” means, collectively, any and all problems, conditions, losses,
costs, damages, claims, causes of action, liabilities, expenses, demands or
obligations of any kind or nature whatsoever.

 

“Lien” means any lien, mortgage, pledge, security interest, claim, option, right
of first offer or refusal, charge, conditional or installment sale contract,
claims of third parties of any kind or other encumbrances.

 

“Liquidated Damages Amount” is defined in Section 11.2.

 

“Material Adverse Change” means a reduction in the rating of Seller’s long-term
unsecured noncredit-enhanced debt securities to a rating of lower than Aa2 by
Standard & Poor’s Corporation or to a rating lower than AA- by Moody’s Investor
Services, Inc.

 

“Master Agreement” is defined in Article 2.

 

“Material Casualty” is defined in Section 12.2.

 

“Non-Material Casualty” is defined in Section 12.2.

 

“Owner’s Title Policy” means an ALTA owner’s title insurance policy for each
Property (or such other comparable form of title insurance policy as is
available in the State in which the applicable Property is located), in the
amount of the Allocated Purchase Price for such Property.

 

“Permitted Exceptions”, with respect to any Property, means and includes all of
the following: (a) applicable Laws including zoning and building ordinances and
land use

 

5

--------------------------------------------------------------------------------


 

regulations, (b) any deed, easement, restriction, covenant or other matter
affecting title to such Property caused or created by Seller and approved by
Buyer in accordance with the terms of Section 4.2(b), (c) such state of facts as
are disclosed on the Surveys, (d) the Lien of taxes and assessments not yet due
and payable, (e) any exceptions caused by any Buyer’s Representative, (f) such
other exceptions as are set forth in the Title Commitment for such Property,
including all Title Documents, (g) the rights of the tenants under the Existing
Leases, if any, (h) any matters about which Buyer knows or is deemed to know as
of the Effective Date, and (i) any matters deemed to constitute additional
Permitted Exceptions under Section 4.2(a) hereof. Notwithstanding any provision
to the contrary contained in this Agreement or any of the Closing Documents, to
the extent that any of the Permitted Exceptions are omitted by Seller in the
Deed for any Property (whether through oversight of the parties or at Buyer’s
request), such omission shall not give rise to any liability of Seller,
irrespective of any covenant or warranty of Seller that may be contained in the
Deed (which provisions shall survive the Closing and not be merged therein).

 

“Permitted Inland Affiliate” is defined in Section 15.1.

 

“Personal Property” means, collectively, (a) all tangible personal property
owned by Seller that is located on the Properties and used in the ownership,
operation and maintenance of the Properties, and (b) all books, records and
files of Seller relating to the Properties or the Existing Leases.

 

“Portfolio Website” mean, collectively, (i) that certain electronic data site
and internet website (including all data and information contained therein)
established for the Properties and certain other properties by STRH at
www.peracon.com, Username: jinland, Password: jinland7, and (ii) the Title
Company Website, in each case as it has been or may hereafter be updated from
time to time.

 

“Properties” means, collectively, each and every Property, but excluding any
Property which becomes an Excluded Property in accordance with this Agreement.
(Where the context requires or permits, the term “Properties” also may mean more
than one Property but not necessarily every Property, but in all cases shall be
construed consistent with the intent that Seller shall sell to Buyer and lease
back from Buyer, and Buyer shall purchase from Seller and lease back to Seller,
each and every Property, other than any Property which becomes an Excluded
Property in accordance with this Agreement.)

 

“Property” means each parcel or group of contiguous parcels of land described as
a separate “Property” in the Property Schedule, together with all buildings,
improvements and fixtures located thereon and owned by Seller as of the Closing
Date and all right, title and interest, if any, that Seller may have in and to
all rights, privileges and appurtenances pertaining thereto including all of
Seller’s right, title and interest, if any, in and to all rights-of-way, open or
proposed streets, alleys, easements, strips or gores of land adjacent thereto,
and together with all other rights running with such land which, under
applicable State law, constitute real property or an interest in real property;
provided, however, that the term “Property” shall not include any Excluded
Items, whether or not such Excluded Items constitute real property or interests
in real property under applicable State law; provided, further, that in the
event of any condemnation or casualty that occurs after the Effective Date, the
term “Property” shall not include any of the

 

6

--------------------------------------------------------------------------------


 

foregoing that is destroyed or taken as a result of any such condemnation
proceeding prior to Closing.

 

“Property Lease” is defined in Article 2.

 

“Property Material Adverse Effect” is defined is Section 9.2(c).

 

“Property Pool” means each of the ten (10) pools of Properties, into which the
Properties are divided and which are identified on the Property Schedule. Each
such pool of Properties shall be subject to a separate and independent Master
Agreement(2).

 

“Property Schedule” means Schedule 1 attached hereto and incorporated herein by
this reference. The Property Schedule identifies each Property by Property
identification number and street address, city, county and state. In addition,
the Property Schedule sets out for each Property (1) the Property Pool
identification number for each Property, (2) the Allocated Purchase Price for
such Property, (3) the Annual Basic Rent for each Property during the first
lease year under the Property Lease for such Property, and (4) the Title
Commitment number for each Property, including the current posting date of such
Title Commitment as it appears on the Title Company Website. For purposes of
this Agreement, the legal description of each Property shall, except as
otherwise noted in the Property Schedule, be the legal description for the
Property contained in the Title Commitment for such Property identified in the
Property Schedule.

 

“Property Threshold Amount” is defined in Section 12.2.

 

“Purchase Price” means the sum of THREE HUNDRED SEVENTY-FOUR MILLION EIGHT
HUNDRED NINETY THOUSAND SEVEN HUNDRED TWENTY-EIGHT AND 00/100 Dollars
($374,890,728).

 

“Realization Costs” is defined in Section 12.2.

 

“Release” is defined is Section 10.3(b).

 

“Remove” with respect to any exception to title means that Seller causes the
Title Company to remove or affirmatively insure over the same as an exception to
the Owner’s Title

 

--------------------------------------------------------------------------------

(2)                     The Property Schedule includes a column entitled
“Property Pool”. The allocation of Properties into a specific Property Pool may
at the election of either party be subject to revision. Should the parties elect
to revise the Property Schedule, such revision will be finally determined by the
parties in their reasonable discretion, by October 5, 2007. Should such
agreement be reached by October 5, 2007, the parties will enter into and execute
an amendment to this Agreement to amend the Property Schedule accordingly. The
allocation of Properties into a specific pool shall be determined in a way that
assures each Property Pool is reasonably similar to each other Property Pool
with respect to: (i) the amount of Properties in each Property Pool and (ii) the
amount of rent generated by the Properties in each Property Pool. The
designation of Property Pools is provided solely for administrative purposes and
to determine which Master Agreement shall govern each Property. The inclusion of
the “Property Pool” column in the Property Schedule is not intended in any way
to provide for an allocation of the Deposit among the Properties in the separate
pools, and there shall be no allocation of the Deposit (or any allocation of
liquidated damages) among the Property Pools or the Properties for any reason,
other than as expressly provided with respect to a Deferred Property, if any, in
Section 4.2(a)(iv) and with respect to any Deposit Reimbursement Amount pursuant
to Section 8.5.

 

7

--------------------------------------------------------------------------------


 

Policy for the benefit of Buyer, without any additional cost to Buyer, whether
such removal or insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise.

 

“Reporting Requirements” is defined in Section 15.2.

 

“Required Cure Exceptions” means, collectively, the following:

 

(a)                     any Title Objections to the extent (and only to the
extent) that the same (i) have not been caused by any of Buyer’s
Representatives, and (ii) constitute any of the following:

 

(A)                Liens evidencing monetary encumbrances (other than liens for
non-delinquent real estate taxes and assessments) (“Monetary Liens”) that are or
have been created as a result of the intentional acts or omissions of Seller or
its agents and affiliates; or

 

(B)                  Liens or encumbrances other than Monetary Liens created by
Seller or its agents and affiliates after the Effective Date in violation of
Section 4.2(b).

 

(b)                    any exception to title that Seller has specifically
agreed in writing to Remove pursuant to the terms of Section 4.2(a)(ii).

 

“Seller Parties” means and includes, collectively, (a) Seller; (b) its counsel;
(c) STRH; (d) any officer, director, employee, or agent of Seller, its counsel
or STRH; and (e) any other entity or individual affiliated or related in any way
to any of the foregoing.

 

“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of Seller’s Warranties.

 

“Seller’s Warranties” means Seller’s representations and warranties set forth in
Section 9.2 and the Closing Documents executed by Seller, as such
representations and warranties may be deemed modified or waived by Buyer
pursuant to the terms of this Agreement.

 

“State” means, with respect to each Property, the state in which the Property is
located, provided that in the case of any Property located in the District of
Columbia, the term “State” means the District of Columbia.

 

“STRH” means SunTrust Robinson Humphrey, a division of SunTrust Capital
Markets, Inc.

 

8

--------------------------------------------------------------------------------


 

“Substitute Property” is defined in Section 8.5. “Substitute Properties” means,
collectively, more than one Substitute Property.

 

“Surveys” means those surveys of the Properties previously made available to
Buyer by any Seller Party or on the Portfolio Website and any other surveys
obtained for the benefit of Buyer.

 

“Title Commitment” means, for each Property as of any relevant time, the
commitment to issue an Owner’s Title Policy with respect to such Property, a
copy of which has been made available to Buyer on the Portfolio Website.

 

“Title Company” means First American Title Insurance Company.

 

“Title Company Website” means the electronic data site and internet website
maintained by the Title Company (including all data and information contained
therein) with respect to the Properties and certain other properties, at
http://eaglepro.firstam.com, Username: jinland, Password: jinland7, as it has
been or may hereafter be updated from time to time.

 

“Title Documents” mean, for each Property as of any relevant time, all recorded
documents referred to on Schedule B of the Title Commitment as exceptions to
coverage and any other recorded documents relating to such Property that have
been made available to Buyer on the Portfolio Website.

 

“Title Objections” means any exceptions to title to which Buyer is entitled to
object and timely objects in accordance with the terms of Section 4.2(a)(i).

 

“Transaction” means, collectively, the purchase and sale of the Properties, the
lease of the Properties pursuant to the Property Leases and the Master
Agreements, and all other transactions contemplated in this Agreement.

 

ARTICLE 2. SALE OF PROPERTY; PROPERTY LEASES; MASTER LEASE

 

Section 2.1    Purchase and Sale. Seller agrees to sell, transfer and assign and
Buyer agrees to purchase, accept and assume, subject to the terms and conditions
set forth in this Agreement and the Closing Documents, all of Seller’s right,
title and interest in and to the Properties. Notwithstanding the immediately
preceding sentence, at Seller’s election, with respect to any or all of the
Properties located in the State of Florida, Seller may convey title to such
Properties free and clear of any mortgages and secured debt financing to
newly-formed, wholly-owned, limited liability company subsidiaries of Seller
(each a “Florida Subsidiary”) at least two (2) days prior to Closing (and, in
any event, no Florida Subsidiary will receive Properties which are in separate
Property Pools unless the parties agree otherwise in writing) and then assign to
Buyer at Closing all of the membership interests in the Florida Subsidiary
(“Florida Assignment”). In such case, no further real property transfer of any
Properties located in the State of Florida (the “Florida Properties”) by the
Florida Subsidiaries shall be required. Buyer agrees to cooperate with Seller in
connection with this proposed structure relating to the Properties located in
the State of Florida, provided that (i) Seller shall bear any and all costs,
expenses and fees in connection with such proposed structure (“Florida
Expenses”), (ii) no delay

 

9

--------------------------------------------------------------------------------


 

in the Closing shall occur as a result thereof and (iii) Buyer and Seller shall
share equally in any transfer tax or document stamp savings from such proposed
structure provided that such sharing will be net of all Florida Expenses
incurred by Seller, with Seller providing Buyer with a credit against the
Allocated Purchase Price for the Florida Properties at Closing. In connection
with this proposed structure, at Closing, Seller shall provide, with respect to
the Florida Subsidiaries, an indemnification against liabilities incurred or
assumed by the Florida Subsidiaries accruing during the period prior to Closing,
in form and substance reasonably satisfactory to Buyer. In the event that it is
determined after Closing that any transfer tax or document tax is due in
connection with the Florida Assignment, Buyer and Seller shall each be
responsible to pay such transfer tax or document stamp tax up to the amount of
their respective savings referenced above and Seller shall be responsible for,
the payment of any additional tax, interest or other penalties related thereto
and Seller agrees to indemnify Buyer for any costs, expenses, claims or
litigations incurred by Buyer in excess of Buyer’s share of the savings as
provided above.

 

Section 2.2    Master Lease. Commencing on the Closing Date, Buyer, as landlord,
shall lease to Seller, as tenant, the Properties pursuant to (i) a separate
lease agreement for each Property in the form attached as Schedule 7.3(b) hereto
(individually a “Property Lease” and, collectively, the “Property Leases”) and
(ii) a separate Master Agreement Regarding Leases (each a “Master Agreement”)
for each Property Pool in the form attached as Schedule 7.3(c) hereto. Each
Property Pool will be subject to a separate Master Agreement which Master
Agreement shall be separate and independent from each other Master Agreement in
respect of a different Property Pool. Each Property Lease shall have an initial
term of ten (10) years, provided that if the Closing Date is not the first day
of a month, the first lease year of the initial term of each Property Lease
shall include the partial month in which Closing occurs and the next full twelve
(12) months. Seller shall have the right to renew the term of each Property
Lease for up to forty (40) additional years (i.e., a first renewal term of 10
years and 6 additional renewal terms of 5 years each). The Annual Basic Rent for
the first lease year under each Property Lease shall be the amount set forth as
“Annual Rent Year 1” in the Property Schedule. Annual Basic Rent under each
Property Lease shall be increased by 1.5% annually during the Initial Term and
each of the first three Renewal Terms. Annual Basic Rent during each Renewal
Term thereafter shall be the fair market rental value of the Properties at the
commencement of such Renewal Term and shall be increased by 1.5% annually during
the remainder of such Renewal Term. (The terms “Annual Basic Rent,” “Initial
Term” and “Renewal Term” have the same meanings in this Agreement as in the form
of Property Lease attached as Schedule 7.3(a).) In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Property
Leases and the Master Agreements which relate to the period from and after
Closing, the Property Leases and the Master Agreements shall control, including
without limitation with respect to the environmental indemnities made by Seller,
as tenant, under Section 5.3 of each Property Lease.

 

Section 2.3    Relationship to Property Leases and Master Agreements.
Notwithstanding anything to the contrary contained in this Agreement, nothing
contained in this Agreement shall in any way reduce or limit Seller’s
obligations, or release Seller in any way from any liability, or excuse Seller
in any way from performance, arising from and after Closing in its capacity as
tenant under the Property Leases or the Master Agreements.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 3. PURCHASE PRICE

 

In consideration of the sale of the Properties to Buyer, Buyer shall pay to
Seller an amount equal to the Purchase Price, as prorated and adjusted as set
forth in Article 6. Section 7.2, or as otherwise provided under this Agreement.
The Purchase Price shall be paid as follows:

 

Section 3.1    Earnest Money Deposit.

 

(a)       Payment of Deposit. Within three (3) Business Days after the Effective
Date and as a condition precedent to the effectiveness of this Agreement, Buyer
shall pay the Deposit to Escrow Agent.

 

(b)       Applicable Terms; Failure to Make Deposit. The Deposit shall be paid
to Escrow Agent in immediately available funds by wire transfer. Except as
expressly otherwise set forth herein, the Deposit shall be applied against the
Purchase Price on the Closing Date and shall otherwise be held and delivered by
Escrow Agent in accordance with the provisions of Article 13. Notwithstanding
any provision in this Agreement to the contrary, if Buyer fails to timely make
the Deposit as provided herein, Seller shall have the right to terminate this
Agreement by written notice to Buyer given at any time prior to the time Buyer
makes the Deposit, and following any such termination the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement.

 

Section 3.2    Cash at Closing. On the Closing Date, Buyer shall pay to Seller
through Escrow Agent an amount equal to the Purchase Price in immediately
available funds by wire transfer as more particularly set forth in Section 7.2,
as prorated and adjusted as set forth in Article 6. Section 7.2, or as otherwise
provided under this Agreement.

 

Section 3.3    Allocated Purchase Price. Seller and Buyer hereby agree that the
Purchase Price shall be allocated among the Properties as set forth on the
Property Schedule (the portion of the Purchase Price so allocated to each
Property being identified as “Sales Price” in the Property Schedule and referred
to herein as the “Allocated Purchase Price” for such Property) for federal,
state, local and foreign tax purposes in accordance with applicable U.S. federal
tax Laws and analogous provisions of foreign, state or local Laws. Seller and
Buyer shall file all tax returns and related tax documents consistent with the
allocations set forth on the Property Schedule as such allocations may be
adjusted by agreement of Seller and Buyer.

 

Section 3.4    Independent Consideration. If Buyer is entitled to have the
Deposit returned to it pursuant to any provision of this Agreement, then One
Hundred Dollars ($100.00) of the Deposit shall nevertheless be paid to Seller as
good and sufficient consideration for entering into this Agreement. In addition,
Seller and Buyer acknowledge and agree that Buyer will devote internal resources
and incur expenses in evaluating the Properties and Seller will devote internal
resources and incur expenses in connection with this Agreement, and that such
efforts and expenses of Buyer and Seller also constitute good, valuable and
sufficient consideration for this Agreement.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 4. TITLE MATTERS

 

Section 4.1    Title to Real Property. Seller has made available to Buyer
pursuant to the Portfolio Website copies of the Title Commitments, the Title
Documents, and the Surveys for each of the Properties.

 

Section 4.2    Title Defects.

 

(a)       Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

(i)        Buyer acknowledges and agrees that all of the Title Documents other
than Required Cure Exceptions are Permitted Exceptions. Buyer shall have the
right to object in writing to any title matters which are not Permitted
Exceptions and which materially and adversely affect Buyer’s title to any
Property that may first appear on any supplemental title reports or updates to
the Title Commitment or Survey made available to Buyer or obtained by Buyer
after the Effective Date so long as such objection is made by Buyer within five
(5) Business Days after Buyer becomes aware of the same (but, in any event,
prior to the Closing Date).

 

(ii)       To the extent that any Title Objection does not constitute a Required
Cure Exception, Seller may elect (but shall not be obligated) to Remove or cause
to be Removed any such Title Objection and Seller shall notify Buyer in writing
within five (5) Business Days after receipt of Buyer’s notice of Title
Objections (but, in any event, prior to the Closing Date) whether Seller elects
to Remove the same. Failure of Seller to respond in writing within such period
shall be deemed an election by Seller not to Remove such Title Objections. Any
Title Objection that Seller elects in writing to Remove shall be deemed a
Required Cure Exception. If Seller elects not to Remove any Title Objection,
then, within five (5) Business Days after Seller’s election (but, in any event,
prior to the Closing Date), Buyer may elect in writing either (A) to terminate
this Agreement with respect to the applicable Property, in which event such
Property shall be an Excluded Property and the parties shall have no further
rights or obligations hereunder with respect to such Excluded Property except
for obligations which expressly survive the termination of this Agreement, or
(B) waive such Title Objection and proceed to the Closing. Failure of Buyer to
respond in writing within such period shall be deemed an election by Buyer to
waive such Title Objection and proceed to the Closing. Any Title Objection so
waived (or deemed waived) by Buyer shall be deemed to constitute a Permitted
Exception and the Closing shall occur as herein provided without any reduction
of or credit against the Purchase Price.

 

(iii)      If this Agreement is not terminated as to a Property by Buyer in
accordance with the provisions hereof, Seller shall, at the Closing, Remove or
cause to be Removed any Required Cure Exceptions with respect to such Property.
Seller may use any portion of the Purchase Price to satisfy any Required Cure
Exceptions that exist as of the Closing Date, provided Seller shall cause the
Title Company to Remove the same.

 

(iv)      Seller shall be entitled to a reasonable adjournment of the Closing
(not to exceed thirty (30) days) for the purpose of the Removal of any
exceptions to title. Further, if Buyer elects to terminate this Agreement with
respect to any Property pursuant to

 

12

--------------------------------------------------------------------------------


 

clause (A) of Section 4.2(a)(ii). then Seller may elect, within ten (10) days
after receipt of such notice of termination, to adjourn the Closing for up to
thirty (30) days solely with respect to such Property (in such case, a “Deferred
Property”) for the purpose of Removing the applicable Title Objections with
respect to such Deferred Property, in which event, the Parties shall proceed to
Closing with respect to all other Properties, the Allocable Deposit shall be
retained by Escrow Agent as earnest money solely with respect to the Deferred
Property (with the balance of the Deposit to be applied at the initial Closing
as provided herein) and, if Seller is able to Remove the applicable Title
Objections with respect to the Deferred Property, then the Deferred Property
shall not be an Excluded Property and the parties shall conduct a separate
closing with respect to the Deferred Property. At any time after the initial
Closing Date, to the extent the Closing with respect to a Deferred Property has
been adjourned for up to thirty (30) days, the maximum aggregate liability of
the Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, solely in connection with any such Deferred Property during
such thirty (30) days and until the time of Closing with respect to such
Deferred Property, shall be no more than the greater of (i) One Hundred Thousand
Dollars ($100,000) or (ii) the Allocable Deposit for such Deferred Property.
(“Allocable Deposit” means, for any Deferred Property, a portion of the Deposit
equal to 2.5% of the Allocated Purchase Price for such Deferred Property).

 

(b)       No New Exceptions. From and after the Effective Date, and except with
respect to easements and other matters necessary for the operation of any
Property, Seller shall not execute any deed, easement, restriction, covenant or
other matter affecting title to any Property unless Buyer has received a copy
thereof and has approved the same in writing. If Buyer fails to object in
writing to any such proposed instrument within five (5) Business Days after
receipt of the aforementioned notice, Buyer shall be deemed to have approved the
proposed instrument. Buyer’s consent shall not be unreasonably withheld,
conditioned or delayed with respect to any such instrument that is proposed by
Seller.

 

Section 4.3    Title Insurance. If Buyer elects to obtain title insurance with
respect to the Properties, Buyer shall be required to obtain such title
insurance from the Title Company. If Buyer makes such election, then at the
Closing, the Title Company shall issue an Owner’s Title Policy to Buyer with
respect to each Property, insuring that fee simple title each Property is vested
in Buyer subject only to the Permitted Exceptions. Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Owner’s Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the Transaction without reduction of or set off
against the Purchase Price, and (c) the Closing shall not be delayed as a result
of Buyer’s request.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5. BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

Section 5.1    Buyer’s Due Diligence.

 

(a)       Access to Documents and the Properties. Commencing prior to the
Effective Date and continuing to the Closing Date, Seller has made and will
continue to make or cause to be made available to Buyer on the Portfolio
Website, Consultant Reports, Title Commitments, Title Documents, Surveys and any
other Documents located on the Portfolio Website. In addition, commencing prior
to the Effective Date and continuing to the Closing Date, Seller has allowed and
will continue to allow Buyer’s Representatives access to the Properties upon the
terms and conditions set forth in the Access Agreement Addendum. The terms and
conditions of the Access Agreement Addendum, including without limitation all
indemnification provisions and insurance requirements, are incorporated in this
Agreement in their entirety and shall govern access to and inspection of the
Properties by Buyer and Buyer’s Representatives.

 

(b)       Limit on Government Contacts. Seller shall be entitled to have a
representative present when any Buyer’s Representatives has any contact with any
governmental official or representative relating to the Properties. Where
practical, Buyer shall provide reasonable advance notice to Seller of contact
with any governmental official or representative relating to the Properties, so
as to enable Seller to make a determination of whether it wishes to be present
for such contact.

 

(c)       Other Inspection Obligations of Buyer. All inspections by Buyer’s
Representatives shall be at Buyer’s sole expense and shall be in accordance with
applicable Laws, including without limitation, Laws relating to worker safety
and the proper disposal of discarded materials. Buyer shall cause each of
Buyer’s Representatives to be aware of the terms of this Agreement as it relates
to the conduct of Buyer’s inspections and the obligations of such parties
hereunder.

 

(d)       Waiver and Release. Buyer, for itself and all of the other Buyer’s
Representatives, hereby waives and releases Seller and each of Seller Parties
from all claims resulting directly or indirectly from access to, entrance upon,
or inspection of any Property or Properties by Buyer’s Representatives.

 

Section 5.2    As-Is Sale. Buyer acknowledges and agrees as follows:

 

(a)       Buyer has previously conducted, or has waived its right to conduct,
such Due Diligence as Buyer has deemed or shall deem necessary or appropriate.
Buyer acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon any further Due Diligence.

 

(b)       The Properties shall be sold, and Buyer shall accept possession of the
Properties on the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no
right of setoff or reduction in the Purchase Price.

 

14

--------------------------------------------------------------------------------


 

(c)       Except for Seller’s Warranties, none of Seller Parties have or shall
be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to any Property or Properties, any matter set forth,
contained or addressed in the Documents (including, but not limited to, the
accuracy and completeness thereof), the adequacy of the design or construction
of any improvements, or the results of Buyer’s Due Diligence.

 

(d)       Buyer expressly understands and acknowledges that it is possible that
unknown Liabilities may exist with respect to the Properties and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities.

 

(e)       Buyer understands that Seller, as tenant under each Property Lease,
will provide Buyer, as landlord thereunder, with environmental indemnities as
set forth in Section 5.3 of such Property Lease.

 

ARTICLE 6. ADJUSTMENTS AND PRORATIONS; CLOSING COSTS

 

Section 6.1    Prorations. The operating and utility expenses associated with
the Properties and the real estate taxes and assessments levied against the
Properties shall not be prorated at Closing. Seller shall be responsible for the
payment of such operating and utility expenses and taxes and assessments for the
period prior to Closing and, as provided in each Property Lease, for the term of
such Property Lease. The first monthly installment of Annual Basic Rent under
each Property Lease (or a prorated portion thereof if the Closing Date is not
the first day of a calendar month) shall be paid by Seller to Buyer at Closing.

 

Section 6.2    Transaction Taxes and Closing Costs.

 

(a)       Seller and Buyer shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance.

 

(b)       Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses:

 

(i)        the cost of all Surveys and Title Commitments included on the
Portfolio Website, but not the costs of any updates or revisions of the Surveys
and Title Commitments that Buyer may elect to obtain (provided, however, that
Seller will cooperate with Buyer to require that the Surveys are updated and
revised by the survey company to the extent of Seller’s negotiated agreement
with such survey company, at no additional cost to Seller);

 

(ii)       the costs of all Consultant Reports included on the Portfolio
Website, including the certification of such Consultant Reports to Buyer in the
same form as currently certified to Seller (or by means of reliance letters
containing the same certification

 

15

--------------------------------------------------------------------------------


 

provided to Seller and otherwise reasonably acceptable to Buyer), but not any
additional costs for additional reports or updates commissioned by Buyer or for
any other form of certification of the Consultant Reports to Buyer;

 

(iii)      transfer, documentary stamp or similar taxes, if applicable, which
become payable by reason of the transfer of the Properties located in the
following States: Florida, Georgia, Maryland, North Carolina, South Carolina,
Virginia (Grantor tax only) and the District of Columbia (Seller portion of DC
transfer tax only);

 

(iv)      the cost of all recording fees for the Deeds (other than in Alabama)
and documents, if any, recorded to satisfy the Required Cure Exceptions and the
costs of all recording fees and, if applicable, transfer taxes for the Memoranda
of Lease (provided, however, that the decision to record any Memorandum of Lease
shall be at the sole and absolute discretion of Seller);

 

(v)       any advisory fees payable to STRH; and

 

(vi)      one half of the escrow or closing fee, if any, which may be charged by
the Escrow Agent or Title Company.

 

(c)       Buyer shall pay the fees of any counsel representing Buyer in
connection with this transaction. Buyer shall also pay the following costs and
expenses:

 

(i)        one half of the escrow or closing fee, if any, which may be charged
by the Escrow Agent or Title Company;

 

(ii) the premium for the Owner’s Title Policies to be issued to Buyer at
Closing, together with the cost of any premiums or additional costs attributable
to endorsements or additional title insurance coverage;

 

(iii)      the cost of any updates or revisions to the Surveys (other than as
provided in Section 6.2(b)(i) above) or Title Commitments that Buyer may obtain;

 

(iv)      all Due Diligence costs incurred by Buyer, including, without
limitation, costs incurred to obtain any new environmental reports, property
condition assessment reports or engineering reports or to update the Consultant
Reports included on the Portfolio Website;

 

(v)       transfer, documentary stamp, deed recording or similar tax which
becomes payable by reason of the transfer of the Properties located in the
following jurisdictions: Alabama, Tennessee, Virginia (Grantee tax only) and the
District of Columbia (recordation tax);

 

(vi)      any mortgage tax, documentary stamp tax, intangibles tax or similar
tax which becomes payable by reason of any security instrument caused by Buyer
to be recorded on any Property or Properties;

 

16

--------------------------------------------------------------------------------


 

(vii)     all costs and expenses related to or arising from any financing
obtained by Buyer, including but not limited to rate lock fees, commitment fees,
loan fees, attorney fees, Lender’s title insurance costs, appraisals, and other
loan transaction costs;

 

(viii)    costs of any consultants, advisors, brokers and other agents or
independent contractors engaged by Buyer; and

 

(ix)       recording fees for any and all documents to be recorded other than
those set forth in Section 6.2(b)(v) hereof.

 

(d)       All costs and expenses incident to the transaction and the Closing,
and not specifically described above, shall be paid by the party incurring same.

 

(e)       The provisions of this Section 6.2 shall survive the Closing.

 

ARTICLE 7. CLOSING

 

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

Section 7.1    Closing Date. The Closing shall occur on the Closing Date. The
parties shall endeavor to conduct an escrow-style closing through the Escrow
Agent so that it will not be necessary for any party to attend the Closing. If,
however, either Buyer or Seller determines in good faith that such an escrow
Closing is not practical, Buyer and Seller shall conduct a “pre-closing” at
10:00 a.m. Eastern Time on the last Business Day prior to the Closing Date at
the offices of Seller’s attorney in Atlanta, Georgia with title transfer and
payment of the Purchase Price to be completed on the Closing Date as set forth
in Section 7.2. TIME IS OF THE ESSENCE WITH RESPECT TO THE CLOSING.

 

Section 7.2    Title Transfer and Payment of Purchase Price. Provided all
conditions precedent to Seller’s obligations hereunder have been satisfied,
Seller agrees to convey the Properties (and, if applicable, the membership
interests in the Florida Subsidiary) to Buyer upon (i) confirmation of receipt
of the Purchase Price by the Escrow Agent as set forth below, and (ii) written
acknowledgement from the Escrow Agent that Buyer has authorized the Escrow Agent
to disburse, and that Escrow Agent is irrevocably and unconditionally committed
to disburse, the Purchase Price to Seller. Buyer shall deliver to Escrow Agent
the full amount of the Purchase Price prior to 10:00 a.m. Eastern Time on the
Closing Date, in immediately available federal funds wire transferred to a bank
account of Escrow Agent designated by Escrow Agent in writing to Buyer prior to
the Closing. Provided all conditions precedent to Buyer’s obligations hereunder
have been satisfied, Buyer shall deliver to Escrow Agent written instructions to
immediately disburse the Purchase Price to Seller.

 

Section 7.3    Seller’s Closing Deliveries. At the Closing, Seller shall deliver
or cause to be delivered the following:

 

(a)       Deed. For each Property, a special warranty deed or limited warranty
deed, as applicable, in the form of Schedule 7.3(a) attached hereto and
incorporated herein by this reference (“Deed”) executed and acknowledged by
Seller (or with respect to the Properties

 

17

--------------------------------------------------------------------------------


 

located in the State of Florida, if applicable, an assignment and assumption of
membership interests in the Florida Subsidiary).

 

(b)       Property Lease. For each Property, a Property Lease in the form of
Schedule 7.3(b) attached hereto and incorporated herein by this reference
executed and acknowledged by Seller.

 

(c)       Master Agreement. For each Property Pool, a Master Agreement in the
form of Schedule 7.3(c) attached hereto and incorporated herein by this
reference executed and acknowledged by Seller.

 

(d)       Memorandum of Lease. For each Property, a short form lease or
memorandum of lease, as applicable, in the form set forth for the applicable
State in Schedule 7.3(d) attached hereto and incorporated herein by this
reference (each, a “Memorandum of Lease”), executed and acknowledged by Seller.

 

(e)       Non-Foreign Status Affidavit. A non-foreign status affidavit in the
form of Schedule 7.3(e) attached hereto and incorporated herein by this
reference, as required by Section 1445 of the Internal Revenue Code, executed by
Seller.

 

(f)        Evidence of Authority. Documentation to establish to Escrow Agent’s
reasonable satisfaction the due authorization of Seller’s sale of the
Properties, lease of the Properties from Buyer under the Property Leases and the
Master Agreements, and the consummation of the Transaction.

 

(g)       Legal Opinion. A legal opinion by counsel to Seller, addressed to
Buyer and reasonably acceptable to Buyer in form and content, as to the legal
existence and authority of Seller and the authorization, execution and delivery
by Seller of the Deeds, the Property Leases, the Master Agreements and the
Memoranda of Lease.

 

(h)       Other Documents. A title affidavit in the form of Schedule
7.3(h) attached hereto and incorporated herein by this reference and such other
documents as may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

(i)        Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.

 

(j)        Closing Statement. Seller’s form of closing statement, setting forth
the prorations and adjustments to the Purchase Price payable in connection with
the Closing (the “Closing Statement”), executed by Seller.

 

(k)       Withholding Certificate. Such certificate or affidavit, if any, as is
required in any State under applicable provisions of State Law, to assure Escrow
Agent that State income or sales tax withholding is not required.

 

(1)       Seller’s Closing Certificate. A certificate (“Seller’s Closing
Certificate”) dated as of the Closing Date and duly executed by Seller, in the
form of Schedule 7.3(l) hereto, stating that the representations and warranties
of Seller contained in Section 9.2 of this

 

18

--------------------------------------------------------------------------------


 

Agreement are true and correct in all material respects as of the Closing Date
(with appropriate modifications to reflect any changes therein or identifying
any representation or warranty which is not, or no longer is, true and correct
in explaining the state of facts giving rise to the change). The inclusion of
any change or exception in such certificate shall not prejudice Buyer’s rights
under this Agreement with respect to the subject matter of such change or
exception.

 

(m)      Insurance Certificate. An insurance certificate (or certificates)
issued by Seller’s insurance carrier in customary form evidencing that Seller
has, as of the Closing, insurance in place with respect to each Property
complying with the terms of each Property Lease (provided that, to the extent
that Seller as of Closing elects pursuant to the Property Lease with respect to
any Property, to self-insure any risk for which insurance would otherwise be
required under such Property Lease, Seller may as an alternative provide a
certification by Seller that Seller has elected to self-insure with respect to
such Property in accordance with such Property Lease).

 

(n)       Estoppels, SNDAs. If (i) Buyer is closing mortgage financing on all or
any of the Properties concurrent with Closing, and (ii) Buyer advises Seller at
least ten (10) Business Days prior to Closing of the name of the mortgage lender
for each relevant Property, then Seller agrees to deliver at Closing, with
respect to each Property for which such mortgage financing is being so obtained,
the following:

 

(i)        An estoppel certificate with respect to each Property Lease for such
Property in the form attached as Exhibit C to the Property Lease (each a “Lease
Estoppel Certificate”), executed by Seller; and

 

(ii)       A subordination, non-disturbance and adornment agreement with respect
to each Property Lease for such Property in the form attached as Exhibit B to
the Property Lease (each an “SNDA”), executed by Seller.

 

The items to be delivered by Seller in accordance with the terms of Sections
7.3(a) through 7.3(k) shall be delivered to Escrow Agent no later than 5:00 p.m.
Eastern Time on the last Business Day prior to the Closing Date.

 

Section 7.4    Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver
or cause to be delivered the following:

 

(a)       Purchase Price. The Purchase Price.

 

(b)       Property Lease . For each Property, a Property Lease, executed and
acknowledged by Buyer.

 

(c)       Master Agreement. For each Property Pool, a Master Agreement, executed
and acknowledged by Buyer.

 

(d)       Memorandum of Lease. For each Property, the Memorandum of Lease
executed and acknowledged by Buyer.

 

19

--------------------------------------------------------------------------------


 

(e)       Evidence of Authority. Documentation to establish to Seller’s
reasonable satisfaction the due authorization of Buyer’s acquisition of the
Properties, lease of the Properties to Seller under the Property Leases and the
Master Agreements, and the consummation of the Transaction.

 

(f)        Legal Opinion. A legal opinion by counsel to Buyer, addressed to
Seller and reasonably acceptable to Seller in form and content, as to the legal
existence and authority of Buyer and the authorization, execution and delivery
of the Property Leases, the Master Agreements and Memoranda of Lease by Buyer.

 

(g)       Other Documents. Such other documents as may be agreed upon by Seller
and Buyer to consummate the Transaction.

 

(h)       Tax Returns. If applicable, duly completed and signed real estate
transfer tax or sales tax returns.

 

(i)        Closing Statement. The Closing Statement, executed by Buyer.

 

(j)        Buyer’s Closing Certificate. A certificate (“Buyer’s Closing
Certificate”) dated as of the Closing Date and duly executed by Buyer, in the
form of Schedule 7.4(j) hereto, stating that the representations and warranties
of Buyer contained in Section 9.2 of this Agreement are true and correct in all
material respects as of the Closing Date (with appropriate modifications to
reflect any changes therein or identifying any representation or warranty which
is not, or no longer is, true and correct in explaining the state of facts
giving rise to the change). The inclusion of any change or exception in such
certificate shall not prejudice Seller’s rights under this Agreement with
respect to the subject matter of such change or exception.

 

(k)       Estoppels, SNDAs. If (i) Buyer is closing mortgage financing on all or
any of the Properties concurrent with Closing, and (ii) Buyer has requested that
Seller deliver the same, then Buyer agrees to deliver at Closing, with respect
to each Property for which such mortgage financing is being so obtained, the
following:

 

(i)        An SNDA for such Property, executed by Buyer.

 

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Sections 7.4(b) through 7.4(i) shall be delivered to Escrow Agent no later than
5:00 p.m. Eastern Time on the last Business Day prior to the Closing Date.

 

Section 7.5    Contracts, Personal Property, Intangible Property and Excluded
Items. Following Closing, Seller will be the tenant of each Property under the
applicable Property Lease and will be responsible for the operation, management
and administration of each Property, including all expenses of the operation,
management and administration of each Property, pursuant to the terms of the
applicable Property Lease. Accordingly, Seller shall retain and reserve at
Closing, and shall not convey to Buyer, all Contracts, Existing Leases (if any),
Personal Property and Intangible Property, as well as all other Excluded Items
(including any

 

20

--------------------------------------------------------------------------------


 

Excluded Items which, under applicable State law, constitute real property or an
interest in real property). This Section 7.5 shall survive Closing.

 

ARTICLE 8. CONDITIONS TO CLOSING

 

Section 8.1    Conditions to Seller’s Obligations. Seller’s obligation to close
is conditioned on all of the following, any or all of which may be waived by
Seller by an express written waiver, at its sole option:

 

(a)       Representations True. All representations and warranties made by Buyer
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;

 

(b)       Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law,
whether now or hereafter existing; and

 

(c)       Buyer’s Deliveries Complete. Buyer shall have delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 7.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

 

Section 8.2    Conditions to Buyer’s Obligations. Buyer’s obligation to close is
conditioned on all of the following, any or all of which may be expressly waived
by Buyer in writing, at its sole option:

 

(a)       Representations True. Subject to the provisions of Section 9.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date; provided, however,
that if the representation and warranty made by Seller in Section 9.2(c) or
Section 9.2(d) is not true and correct in all material respects with respect to
any Property on and as of the Closing Date, as if made on and as of such date
except to the extent they expressly relate to an earlier date, then Buyer’s sole
remedy shall be to terminate this Agreement with respect to such Property by
written notice delivered to Seller on or before the earlier of (i) the Closing
Date or (ii) the tenth (10th) Business Day after Buyer first knows such
representation or warranty is not true or correct, and upon such termination
such Property shall constitute an Excluded Property for purposes of this
Agreement.

 

(b)       Title Conditions Satisfied. At the time of the Closing, title to the
Properties shall be as provided in Article 4 of this Agreement;

 

(c)       No Material Adverse Change. No Material Adverse Change shall have
occurred and be continuing; and

 

21

--------------------------------------------------------------------------------


 

(d)       Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing.

 

Section 8.3    Waiver of Failure of Conditions Precedent. At any time or times
on or before the date specified for the satisfaction of any condition, Seller or
Buyer may elect in writing to waive the benefit of any such condition set forth
in Section 8.1 or Section 8.2, respectively. By closing on any Property, Seller
and Buyer shall be conclusively deemed to have waived the benefit of any
remaining unfulfilled conditions set forth in Section 8.1 and Section 8.2,
respectively, with respect to such Property. In the event any of the conditions
set forth in Sections 8.1 or 8.2 are neither waived nor fulfilled, Seller or
Buyer (as appropriate) may exercise such rights and remedies, if any, as such
party may have pursuant to the terms of Article 11 hereof.

 

Section 8.4    Approvals Not a Condition to Buyer’s Performance. Buyer
acknowledges arid agrees that its obligation to perform under this Agreement is
not contingent upon Buyer’s ability to obtain any (a) governmental or
quasi-governmental approval of changes or modifications in use or zoning,
(b) modification of any existing land use restriction, assignments of any
service contracts, management agreements or other agreements which,
(c) endorsements to the Owner’s Title Policy, (d) financing for the transaction,
or (e) any other condition or contingency not expressly provided in this
Agreement.

 

Section 8.5    Effect of Termination with respect to One or More Properties.

 

(a)       If this Agreement is terminated with respect to any Property or
Properties pursuant to Section 4.2(a), Section 8.2(a), Section 12.1 or
Section 12.2. then (except as otherwise provided in Section 8.5(c)):

 

(i)        This Agreement shall cease to have any further force or effect with
respect to the Excluded Properties;

 

(ii)       This Agreement shall continue in full force and effect with respect
to all Properties other than the Excluded Properties;

 

(iii)      The Purchase Price shall be reduced by an amount equal to the
aggregate Allocated Purchase Prices of all Excluded Properties;

 

(iv)      Neither Buyer nor Seller shall have any further rights or obligations
hereunder with respect to any Excluded Property other than any rights or
obligations arising under any section herein which expressly provides that it
shall survive the termination of this Agreement; and

 

(v)       Buyer and Seller shall jointly and in writing instruct the Escrow
Agent to release to Buyer the Allocated Deposit for any Excluded Property (other
than for any Deferred Property or any Excluded Property which is replaced by a
Substitute Property)

 

22

--------------------------------------------------------------------------------


 

(the amount of any Allocable Deposit released to Buyer pursuant to this
Section 8.5 being called the “Deposit Reimbursement Amount”).

 

(b)       If this Agreement is terminated with respect to any Property or
Properties pursuant to Section 4.2(a), Section 8.2(a), Section 12.1 or
Section 12.2, then Seller may, but shall not be obligated to, propose to Buyer
one or more alternative properties of a comparable nature owned by Seller to
take the place of the Excluded Property or Excluded Properties, in which case
Seller shall provide Buyer with such information regarding the alternative
property or properties as Seller shall consider relevant, including the proposed
Annual Basic Rent for such property and due diligence information reasonably
available to Seller for such property. Buyer agrees to act in a commercially
reasonable manner in evaluating any alternative property proposed by Seller. If
Buyer and Seller agree on the terms for inclusion of any alternative property in
the Properties and the Transaction, then Buyer and Seller shall enter into a
written amendment to this Agreement providing the terms and conditions of such
inclusion (which shall include, among other things, the Allocated Purchase Price
and the Annual Basic Rent for such property) and the alternative property shall
be a “Substitute Property” and shall thenceforth be treated as a “Property” for
purposes of this Agreement, and the Allocated Purchase Price for such Substitute
Property shall be added to the Purchase Price.

 

(c)       If the Allocated Purchase Prices of the Excluded Properties (after
deducting from such amount the Allocated Purchase Prices of all Substitute
Properties) exceeds 20% of the initial Purchase Price, then either Buyer or
Seller shall have the right to elect to terminate this Agreement in its entirety
by providing written notice to the other party within five (5) Business Days
after Buyer or Seller, as applicable, has knowledge of such fact, in which case
the Deposit shall be refunded to Buyer and the parties hereto shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination. In the event neither Buyer nor Seller elects to
terminate this Agreement pursuant to the preceding sentence, then Buyer and
Seller shall proceed to close on all of the Properties other than the Excluded
Properties. Buyer and Seller shall each make the election to terminate this
Agreement within five (5) Business Days after the right to terminate arises or
it will be deemed to have waived such termination right.

 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

 

Section 9.1    Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)       Buyer’s Authorization. Buyer (a) is duly organized (or formed),
validly existing and in good standing under the Laws of the State of its
organization and, to the extent required by Law, each State in which a Property
is located, (b) is authorized to consummate the Transaction and fulfill all of
its respective obligations hereunder and under all Closing Documents to be
executed by Buyer, and ,(c) has all necessary power to execute and deliver this
Agreement and all Closing Documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all Closing
Documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer. Neither the execution
and delivery of this Agreement and all Closing

 

23

--------------------------------------------------------------------------------


 

Documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any Laws or any
provision of the organizational documents of Buyer or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Buyer is bound.

 

(b)       Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Laws
(other than petitions filed by Buyer against debtors in proceedings in which
Buyer is a creditor).

 

(c)       Patriot Act Compliance. BUYER AND ANY PERSON OR ENTITY DIRECTLY OR
INDIRECTLY OWNING ANY INTEREST IN THE BUYER (OTHER THAN ANY PUBLIC SHAREHOLDER)
IS NOT (I) ACTING, DIRECTLY OR INDIRECTLY FOR, OR ON BEHALF OF, ANY PERSON,
GROUP, ENTITY OR NATION NAMED BY ANY EXECUTIVE ORDER (INCLUDING THE SEPTEMBER
24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH
PERSONS WHO COMMIT. THREATEN TO COMMIT, OR SUPPORT TERRORISM) OR THE UNITED
STATES TREASURY DEPARTMENT AS A TERRORIST, “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON,” OR OTHER BANNED OR BLOCKED PERSON, ENTITY, OR NATION PURSUANT
TO ANY LAW THAT IS ENFORCED OR ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS
CONTROL, AND IS NOT ENGAGING IN THIS TRANSACTION, DIRECTLY OR INDIRECTLY, ON
BEHALF OF, OR INSTIGATING OR FACILITATING THIS TRANSACTION, DIRECTLY OR
INDIRECTLY, ON BEHALF OF, ANY SUCH PERSON, GROUP, ENTITY OR NATION, NOR
(II) ENGAGED IN ANY DEALINGS OR TRANSACTIONS, DIRECTLY OR INDIRECTLY, IN
CONTRAVENTION OF ANY UNITED STATES, INTERNATIONAL OR OTHER APPLICABLE MONEY
LAUNDERING REGULATIONS OR CONVENTIONS, INCLUDING, WITHOUT LIMITATION, THE UNITED
STATES BANK SECRECY ACT, THE UNITED STATES MONEY LAUNDERING CONTROL ACT OF 1986,
THE UNITED STATES INTERNATIONAL MONEY LAUNDERING ABATEMENT AND ANTI- TERRORIST
FINANCING ACT OF 2001, TRADING WITH THE ENEMY ACT (50 U.S.C. § 1 ET SEQ., AS
AMENDED), OR ANY FOREIGN ASSET CONTROL REGULATIONS OF THE UNITED STATES TREASURY
DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) OR ANY ENABLING
LEGISLATION OR EXECUTIVE ORDER RELATING THERETO. WITHOUT LIMITATION ON ANY OTHER
SURVIVAL PROVISION OF THIS AGREEMENT, THIS SECTION 9.1(C) SHALL SURVIVE THE
CLOSING OR TERMINATION OF THIS AGREEMENT.

 

(d)       Acquisition for Own Account. Buyer is acquiring the Properties for its
own account for investment and not with a view to any distribution (as such term
is used in Section 2(11) of the Securities Act of 1933, as amended (the
“Securities Act”)) thereof, and if in the future it should decide to dispose of
any Property or Properties, it understands that it may do so only in compliance
with the Securities Act, if applicable, and the rules and regulations of the
Securities and Exchange Commission (“SEC”) thereunder and any applicable state
securities laws.

 

(e)       Offering. Neither Buyer nor anyone authorized by Buyer to do so on its
behalf has offered, directly or indirectly, any beneficial interest or security
(as defined in Section

 

24

--------------------------------------------------------------------------------


 

2(1) of the Securities Act) relating to the Properties for sale to, or has
solicited any offer to acquire any such interest or security from, or has sold
any such interest or security to, any person in violation of the registration
provisions of the Securities Act, and neither Buyer nor anyone authorized by
Buyer to do so on its behalf has taken any action which would subject any such
interest to the registration requirements of Section 5 of the Securities Act,
and neither Buyer nor anyone authorized by Buyer to do so on its behalf has made
prior to the Closing Date, directly or indirectly, any such offer, solicitation
or sale in violation of such provisions of the Securities Act.

 

(f)        Survival. Buyer’s representations and warranties in this Section 9.1
shall survive the Closing and not be merged therein.

 

Section 9.2    Seller’s Representations. Seller represents and warrants to Buyer
as follows:

 

(a)       Seller’s Authorization. Seller (a) is duly organized (or formed),
validly existing and in good standing under the Laws of the State of its
organization and, to the extent required by Law, each State in which a Property
is located, (b) is authorized to consummate the Transaction and fulfill all of
its respective obligations hereunder and under all Closing Documents to be
executed by Seller, and (c) has all necessary power to execute and deliver this
Agreement and all Closing Documents to be executed by Seller, and to perform all
of Seller’s obligations hereunder and thereunder. This Agreement and all Closing
Documents to be executed by Seller have been duly authorized by all requisite
corporate or other required action on the part of Seller. Neither the execution
and delivery of this Agreement and all Closing Documents to be executed by
Seller, nor the performance of the obligations of Seller hereunder or thereunder
will result in any material violation of any Law or any provision of the
organizational documents of Seller or will conflict in any material way with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound.

 

(b)       Litigation. To Seller’s knowledge, Seller has not received any written
notice of any current or pending litigation against Seller which would, in the
reasonable judgment of Seller, if determined adversely to Seller, cause a
Material Adverse Change.

 

(c)       Legal Compliance. Except as disclosed on Schedule X, to Seller’s
knowledge, Seller has not received written notice from any Governmental
Authority that any Property is in violation of Laws applicable to such Property
that remains uncured and that, if not cured, would have a Property Material
Adverse Effect with respect to such Property. “Property Material Adverse Effect”
means, with respect to any fact or circumstance and any specific Property, that
such fact or circumstance would individually or in the aggregate have an adverse
effect on title to such Property or any portion thereof, on Seller’s ability to
consummate the transaction contemplated herein, or on the value or operation of
the Property for its current use, which results or could reasonably be expected
to result in losses, costs, damages, liabilities or expenditures in excess of
two and one-half percent (2.5%) of the Allocated Purchase Price of any
individual Property.

 

(d)       Condemnation. Except as disclosed on Schedule X, to Seller’s
knowledge, Seller has not received written notice from any Governmental
Authority of, or been

 

25

--------------------------------------------------------------------------------


 

served with legal process with respect to, any pending condemnation proceedings
relating to the Property that would have a Property Material Adverse Effect with
respect to such Property.

 

(e)       Seller’s Financial Condition. No petition has been filed by or against
Seller under the Federal Bankruptcy Code or any similar State or Federal Laws
(other than petitions filed by Seller against debtors in proceedings in which
Seller is a creditor).

 

Section 9.3    General Provisions.

 

(a)       Seller’s Warranties Deemed Modified. To the extent that Buyer knows or
is deemed to know as of or prior to the Effective Date that Seller’s Warranties
are inaccurate, untrue or incorrect in any way, such representations and
warranties shall be deemed modified to reflect Buyer’s knowledge or deemed
knowledge, as the case may be.

 

(b)       Breach of Seller’s Warranties prior to Closing.

 

(i)        If at or prior to the Closing, any Buyer’s Representative obtains
actual knowledge that any of Seller’s Warranties is untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). If at or prior to the Closing, Seller obtains
actual knowledge that any of Seller’s Warranties is untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed thirty (30) days) for the purpose of
such cure. If Seller chooses not to so cure, then Buyer’s rights will be
governed by Section 11.2 hereof.

 

(ii)       If any of Seller’s Warranties should prove to be untrue, inaccurate
or incorrect but such Seller’s Warranties are not, in the aggregate, untrue,
inaccurate or incorrect in any material respect, Buyer shall be deemed to waive
such misrepresentation or breach of warranty, and Buyer shall be required to
consummate the Transaction without any reduction of or credit against the
Purchase Price.

 

(c)       Survival; Limitation on Seller’s Liability. Seller’s Warranties in
Section 9.2(a) (as updated by Seller’s Closing Certificate) shall survive the
Closing for the applicable statutory period. Seller’s Warranties in
Section 9.2(b), (c), (d) and (e) (as updated by Seller’s Closing Certificate)
shall survive the Closing and shall not be merged therein for a period of twelve
(12) months and Seller shall only be liable to Buyer hereunder for a breach of
such Seller’s Warranty with respect to which a claim is made by Buyer against
Seller on or before the last day of the twelfth (12th) month after the Closing
Date. Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
limited as set forth in Section 15.13 hereof. Notwithstanding the foregoing,
however, if a Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the Transaction or any portion thereof,
as the result of any of Seller’s Warranties being untrue,

 

26

--------------------------------------------------------------------------------


inaccurate or incorrect if (a) Buyer knew or is deemed to know that such
representation or warranty was untrue, inaccurate or incorrect at the time of
Closing, or (b) Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are not material.

 

ARTICLE 10. COVENANTS

 

Section 10.1  Buyer’s Covenants. Buyer hereby covenants as follows:

 

(a)       Confidentiality. Buyer acknowledges that any information heretofore or
hereafter furnished to Buyer with respect to any Property or Properties has been
and will be so furnished on the condition that Buyer maintain the
confidentiality thereof. Accordingly, Buyer shall hold, and shall cause the
other Buyer’s Representatives to hold, in strict confidence, and Buyer shall not
disclose, and shall prohibit the other Buyer’s Representatives from disclosing,
to any other person without the prior written consent of Seller: (a) the terms
of this Agreement, and (b) any of the information in respect of any Property or
Properties delivered to or for the benefit of Buyer whether by any of Buyer’s
Representatives or by any of Seller Parties, including, but not limited to, any
information heretofore or hereafter obtained by any Buyer’s Representatives in
connection with its Due Diligence. Buyer’s obligation under clause (a) of the
immediately preceding sentence shall survive the Closing and not be merged
therein. In the event the Closing does not occur or this Agreement is
terminated, Buyer shall promptly return to Seller all copies of documents
containing any of such information relating to the unclosed portion of the
Transaction without retaining any copy thereof or extract therefrom.
Notwithstanding anything to the contrary hereinabove set forth, Buyer may
disclose such information (i) on a need-to-know basis to its employees, members
of professional firms serving it or potential lenders, (ii) as any governmental
agency may require in order to comply with applicable Laws or a court order, and
(iii) to the extent that such information is a matter of public record. The
provisions of this Section 10. 1(a) shall survive any termination of this
Agreement.

 

(b)       Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
each of Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from (a) the breach of the terms of
Section 10.1(a) or (b) the entry on any Property or Properties and/or the
conduct of any Due Diligence by any Buyer’s Representatives at any time prior to
the Closing; provided, however, that Buyer’s obligations under this clause
(b) shall not apply to the mere discovery of a pre-existing environmental or
physical condition at any Property. The provisions of this Section shall survive
the Closing (and not be merged therein) or any earlier termination of this
Agreement.

 

Section 10.2  Seller’s Covenants. Seller hereby covenants as follows:

 

(a)       Maintenance of Properties. Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between the Effective Date and the
Closing Date, Seller shall maintain and keep the Properties in a manner
consistent with Seller’s past practices with respect to the Properties;
provided, however, that, Buyer hereby agrees that, except for breaches of this
Section 10.2(a), Buyer shall accept the Properties subject to, and Seller shall
have no obligation to cure, (a) any violations of Laws, or (b) any physical
conditions which would give rise to

 

27

--------------------------------------------------------------------------------


 

violations of Laws, whether the same now exist or arise prior to the Closing
(except that Seller shall comply with its obligations under the terms of each
Property Lease from and after the Closing Date in its capacity as the tenant
under such Property Lease). Between the Effective Date and the Closing Date,
Seller will advise Buyer of any written notice Seller receives after the
Effective Date from any governmental authority of the violation of any Laws
regulating the condition or use of the Properties.

 

Section 10.3  Mutual Covenants.

 

(a)       Confidentiality: Access.

 

(i)        The Confidentiality Agreement and the Access Agreement Addendum are
hereby incorporated in this Agreement by reference, and Seller and Buyer agree
to continue to be bound by the terms of such agreements binding on such parties,
respectively.

 

(ii)       Buyer hereby agrees to indemnify, defend, and hold Seller and each of
the other Seller Parties free and harmless from and against any and all
Liabilities arising out of or resulting from the breach by Buyer of the terms of
the Confidentiality Agreement or the Access Agreement Addendum, which indemnity
shall survive the Closing (and not be merged therein) or any earlier termination
of this Agreement.

 

(b)       Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction or any portion thereof
without the prior consent of the other, except to the extent required by
applicable Law, and (b) after the Closing, any Release issued by either Seller
or Buyer shall be subject to the review and approval of both parties (which
approval shall not be unreasonably withheld, conditioned or delayed), except to
the extent required by applicable Law. If either Seller or Buyer is required by
applicable Law to issue a Release, such party shall, at least three (3) Business
Days prior to the issuance of the same, deliver a copy of the proposed Release
to the other party for its review. As used herein, the term “Release” means any
press release or public statement with respect to the Transaction or any portion
thereof or this Agreement.

 

(c)       Advisors and Brokers. Seller and Buyer expressly acknowledge that STRH
has acted as Seller’s advisor with respect to the Transaction and with respect
to this Agreement. Seller shall pay any advisory fees due to STRH in accordance
with the separate agreement between Seller and STRH. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all Liabilities (including
reasonable attorneys’ fees, expenses and disbursements actually incurred)
suffered or incurred by Buyer as a result of any claims by STRH or any other
party claiming to have represented Seller as advisor or broker in connection
with the Transaction. Buyer agrees to hold Seller harmless and indemnify Seller
from and against any and all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements actually incurred) suffered or incurred by Seller as
a result of any claims by any party claiming to have represented Buyer as
advisor or broker in connection with the Transaction and Buyer shall be
responsible for the payment of any fees, commissions or other expenses with
respect to any advisor or broker, if any, engaged by or through Buyer.

 

28

--------------------------------------------------------------------------------


 

(d)       Tax Protests: Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for each
Property due and payable during the Closing Tax Year and all prior Tax Years.
Further, to the full extent permitted under each Property Lease, Seller shall
have the right to control the progress of and to make all decisions with respect
to any tax contest of the real estate taxes and personal property taxes for the
Properties due and payable during all Tax Years subsequent to the Closing Tax
Year. All real estate and personal property tax refunds and credits received
after the Closing with respect to the Properties shall be applied in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; and second, to Seller.

 

(e)       Survival. The provisions of this Section 10.3 shall survive the
Closing (and not be merged therein) or earlier termination of this Agreement.

 

ARTICLE 11. DEFAULT

 

Section 11.1  Buyer Default. If the Closing fails to occur on or before the
Closing Date by reason of Buyer’s breach of or default under this Agreement, and
any such circumstance continues for five (5) Business Days after written notice
from Seller to Buyer, which written notice shall detail such default, untruth or
failure, as applicable, then Seller may elect to (a) terminate this Agreement by
written notice to Buyer, promptly after which the Deposit shall be paid to
Seller as liquidated damages and, thereafter, the parties shall have no further
rights or obligations hereunder except for obligations which expressly survive
the termination of this Agreement, or (b) waive the condition and proceed to
close the Transaction. Buyer and Seller acknowledge and agree that the retention
of the Deposit by Seller is not a penalty, it being agreed between the parties
hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Deposit is a reasonable estimate
thereof. Except in connection with the indemnification obligations of Buyer
hereunder and under the Closing Documents and Buyer’s payment obligations under
Section 15.19, Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue Buyer: (a) for specific performance of this
Agreement, or (b) to recover any damages of any nature or description other than
or in excess of the Deposit. Buyer hereby waives and releases any right to (and
hereby covenants that it shall not) sue Seller or seek or claim a refund of the
Deposit (or any part thereof) on the grounds it is unreasonable in amount and
exceeds Seller’s actual damages or that its retention by Seller constitutes a
penalty and not agreed upon and reasonable liquidated damages.

 

Section 11.2  Seller Default. If the Closing fails to occur on or before the
Closing Date by reason of Seller’s breach of or default under this Agreement,
and any such circumstance continues for five (5) Business Days after written
notice from Buyer to Seller, which written notice shall detail such failure,
refusal or untruth, then Buyer may elect to (a) terminate this Agreement by
written notice to Seller, after which Buyer will receive a full refund of the
Deposit and Seller shall promptly pay the Liquidated Damages Amount to Buyer as
liquidated damages and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the

 

29

--------------------------------------------------------------------------------


 

condition and proceed to close the Transaction with no reduction in the Purchase
Price. Seller and Buyer acknowledge and agree that Buyer’s right to collect and
retain the Liquidated Damages Amount is not a penalty, it being agreed between
the parties hereto that the actual damages to Buyer in the event of such
failure, refusal or untruth are impractical to ascertain and the amount of the
Liquidated Damages Amount is a reasonable estimate thereof. Except in connection
with the indemnification obligations of Seller hereunder and under the Closing
Documents and Seller’s payment obligations under Section 15.19, Buyer hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller: (A) for specific performance of this Agreement or injunctive relief of
any kind, (B) for any other remedy at law or in equity, other than the
Liquidated Damages Amount, or (C) to recover any damages of any nature or
description other than or in excess of the Liquidated Damages Amount. Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Buyer or seek or claim a refund or reduction of the Liquidated Damages
Amount (or any part thereof) on the grounds it is unreasonable in amount and
exceeds Buyer’s actual damages or that its retention by Buyer constitutes a
penalty and not agreed upon and reasonable liquidated damages. The term
“Liquidated Damages Amount” means an amount equal to NINE MILLION THREE HUNDRED
SEVENTY-TWO THOUSAND TWO HUNDRED SIXTY-EIGHT AND 20/100 Dollars ($9,372,268.20)
which amount may be reduced by any Deposit Reimbursement Amount pursuant to the
terms of Section 8.5.

 

Section 11.3  Waiver of Lis Pendens. Without limitation on the foregoing
provisions of this Article 11, if this Agreement terminates for any reason,

 

(a)       Buyer waives and releases any right it may have to file or record a
notice of lis pendens or notice of pendency of action or similar notice against
any Property or Properties; and

 

(b)       If Buyer or any party related to or affiliated with Buyer files a
notice of lis pendens or notice of pendency of action or similar notice against
any Property or Properties or otherwise asserts any claim or right to the
Properties or any Property that would otherwise delay or prevent Seller from
having clear, indefeasible, and marketable title to the Properties or any
Property, then Seller shall have all rights and remedies available at law or in
equity (including, without limitation, the right to seek a temporary restraining
order or injunction to protect Seller from exposure to immediate and irreparable
harm resulting from such action by Buyer) with respect to such assertion by
Buyer and any loss, damage or other consequence suffered by Seller as a result
of such assertion.

 

(c)       This Section 11.3 shall survive the Closing or any termination of this
Agreement.

 

ARTICLE 12. CONDEMNATION/CASUALTY

 

Section 12.1  Condemnation.

 

(a)       Right to Terminate. If, prior to the Closing Date, all or any
significant portion (as hereinafter defined) of any Property is taken by eminent
domain (or is the subject of a pending taking in which Seller has been served
with legal process, but which has not yet been

 

30

--------------------------------------------------------------------------------


 

consummated), Seller shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof, and, thereafter, either Buyer or Seller shall have
the right to terminate this Agreement with respect to such Property by giving
written notice to the other party no later than ten (10) days after Buyer’s
receipt of Seller’s notice, and the Closing Date shall be extended, if
necessary, to provide sufficient time for each of Buyer and Seller to make such
election. The failure by Buyer or Seller to so elect in writing to terminate
this Agreement with respect to such Property within such ten (10) day period
shall be deemed an election by such party not to terminate this Agreement with
respect to such Property. For purposes hereof, a “significant portion” of a
Property shall mean any interest in such Property except an interest the taking
of which (i) has no material effect on the use, value or operation of such
Property, and (ii) does not cause such Property to be a non-conforming use under
applicable land use laws (other than a legal non-conforming use) and does not
otherwise cause such Property not to comply with applicable Law.

 

(b)       Assignment of Proceeds. If (i) neither Buyer nor Seller elects to
terminate this Agreement as aforesaid if all or any significant portion of any
Property is taken, or (ii) a portion of any Property not constituting a
significant portion of such Property is taken or becomes subject to a pending
taking by eminent domain, then there shall be no abatement of the Purchase Price
and at Closing, the parties shall enter into the Property Lease with respect to
such Property with no abatement of rent on account of such taking (and Seller,
as Tenant under such Property Lease, shall undertake such repair and restoration
as is required under such Property Lease following Closing); provided, however,
that, at the Closing, Seller shall pay to Buyer the amount of any award for or
other proceeds on account of such taking which have been actually paid to Seller
prior to the Closing Date as a result of such taking (less all costs and
expenses, including attorneys’ fees and costs, incurred by Seller as of the
Closing Date in obtaining payment of such award or proceeds) and, to the extent
such award or proceeds have not been paid, Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, all awards for the taking of the Property or
such portion thereof, except that nothing in this Section shall be deemed to
require Seller to assign to Buyer or entitle Buyer to any award or payment
relating to (i) Excluded Items, (ii) Seller’s business damages or the loss of
Seller’s business as the result of the taking, or (iii) relocation and moving
expenses, if any, and incidental out-of-pocket expenses.

 

Section 12.2  Destruction or Damage.

 

(a)       Property Threshold Amount. The “Property Threshold Amount” means, with
respect to any Property, the greater of (i) 25% of the Allocated Purchase Price
of such Property or (ii) $500,000.00.

 

(b)       Non-Material Casualty. In the event any portion of any Property is
damaged or destroyed by casualty prior to the Closing Date, Seller shall notify
Buyer in writing of such fact promptly after obtaining knowledge thereof. If any
such damage or destruction would cost less than the Property Threshold Amount to
repair or restore (a “Non-Material Casualty”), then this Agreement shall remain
in full force and effect, there shall be no reduction in the Purchase Price and
Buyer shall acquire such Property upon the terms and conditions set forth
herein. If the Non-Material Casualty is an insured casualty, then Seller, in its
capacity as tenant under the applicable Property Lease, shall pay all costs and
expenses, including attorneys’

 

31

--------------------------------------------------------------------------------


 

fees and costs, incurred by Seller as of the Closing Date in connection with the
negotiation and/or settlement of the casualty claim with the insurer (the
“Realization Costs”), and Seller shall retain (and, if necessary, Buyer shall at
Closing assign to Seller) all of Seller’s right, title and interest in and to
all additional proceeds of insurance on account of such damage or destruction,
to be applied in accordance with the terms of such Property Lease toward the
restoration and repair of the Property, with any remaining proceeds to be
retained by Seller (and Seller, as Tenant under such Property Lease, shall
undertake such repair and restoration as is required under such Property Lease).
If the Non-Material Casualty is an uninsured casualty, then Seller, in its
capacity as tenant under such Property Lease, shall pay for the restoration and
repair of the Property in accordance with the terms of such Property Lease. In
no event will there be a reduction in the Purchase Price as a result of a
Non-Material Casualty.

 

(c)       Casualty in Excess of Property Threshold Amount. In the event any
Property is damaged or destroyed prior to the Closing Date by a casualty and
would cost more than the Property Threshold Amount to repair or restore, (a
“Material Casualty”), then, notwithstanding anything to the contrary set forth
above in this Section, Buyer or Seller shall have the right, at its option, to
terminate this Agreement with respect to such Property. Buyer or Seller shall
have thirty (30) days after Seller notifies Buyer that a casualty has occurred
to make such election by delivery to the other party of a written election
notice (the “Election Notice”), and the Closing Date shall be extended, if
necessary, to provide sufficient time for each of Buyer and Seller to make such
election. The failure by Buyer to deliver the Election Notice within such thirty
(30) day period shall be deemed an election not to terminate this Agreement with
respect to such Property. In the event neither Buyer nor Seller elects to
terminate this Agreement with respect to such Property as set forth above, then
this Agreement shall remain in full force and effect, there shall be no
reduction in the Purchase Price, and Buyer shall acquire such Property upon the
terms and conditions set forth herein, and

 

(i)        If the Material Casualty is an insured casualty, then Seller, in its
capacity as tenant under the applicable Property Lease, shall pay all
Realization Costs, and Seller shall retain (and, if necessary, Buyer shall at
Closing assign to Seller) all of Seller’s right, title and interest in and to
all proceeds of insurance on account of such damage or destruction, to be
applied toward the restoration and repair of the Property in accordance with the
terms of such Property Lease, with any remaining proceeds to be retained by
Seller; and

 

(ii)       If the Material Casualty is an uninsured casualty, then Seller, in
its capacity as tenant under the applicable Property Lease, shall pay for the
restoration and repair of the Property in accordance with the terms of such
Property Lease.

 

(d)       If there is a dispute as to whether the cost to repair or restore any
damage or destruction to a Property would exceed the Property Threshold Amount,
then such determination shall be made by a contractor or engineer acceptable to
Seller and Buyer.

 

Section 12.3  Insurance. Seller shall maintain the property insurance coverage
currently in effect for the Properties (or substantially similar insurance
coverage) through the Closing Date.

 

32

--------------------------------------------------------------------------------


 

Section 12.4  Excluded Property. At such time as either Buyer or Seller makes a
timely election pursuant to Section 12.1 or Section 12.2, to terminate this
Agreement with respect to any Property, such Property shall constitute an
Excluded Property for purposes of this Agreement.

 

Section 12.5  Waiver. The provisions of this Article 12 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 12.

 

ARTICLE 13. ESCROW PROVISIONS

 

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

Section 13.1  The Escrow Agent shall invest the Escrow Deposits in government
insured interest-bearing instruments reasonably satisfactory to both Buyer and
Seller, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, and shall promptly provide Buyer and Seller with confirmation
of the investments made.

 

Section 13.2  If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposit to, or upon the instructions of, Seller on the Closing Date.

 

Section 13.3  If for any reason the Closing does not occur on the Closing Date,
either Seller or Buyer may deliver written notice to Escrow Agent and the other
party stating that the Purchase and Sale Agreement has terminated and that such
party is entitled to disbursement of the Earnest Money pursuant to the Purchase
and Sale Agreement. The receiving party shall have ten (10) business days after
receipt of such notice to object to such claim by notifying the requesting party
and the Escrow Agent in writing of such objection. If no such notice of
objection is received by the Escrow Agent within the time period specified above
and the Escrow Agent received the evidence that the receiving party has received
the aforesaid notice from the requesting party, the Escrow Agent shall disburse
funds equal to the amount specified in the requesting party’s notice promptly
after the expiration of the ten (10) business day period. If a notice of
objection is received by the Escrow Agent, the Escrow Agent shall take no action
until it shall have received (i) written instructions signed by the Seller and
the Buyer or (ii) a decision by a court of competent jurisdiction directing the
Escrow Agent to take certain action.

 

Section 13.4  The parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties

 

33

--------------------------------------------------------------------------------


 

hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

 

Section 13.5  Buyer shall pay any income taxes on any interest earned on the
Escrow Deposits. Buyer represents and warrants to the Escrow Agent that its
taxpayer identification number is as set forth adjacent to Buyer’s signature on
the signature page to this Agreement.

 

Section 13.6  The Escrow Agent has executed this Agreement in the place
indicated on the signature page hereof in order to confirm that the Escrow Agent
has received and shall hold the Escrow Deposits in escrow, and shall disburse
the Escrow Deposits pursuant to the provisions of this Article 13.

 

The provisions of this Article 13 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

 

ARTICLE 14. DISCLAIMERS AND WAIVERS

 

Section 14.1  NO RELIANCE ON DOCUMENTS. EXCEPT AS EXPRESSLY STATED HEREIN,
SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER OR ANY
SELLER PARTY TO BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY.
BUYER ACKNOWLEDGES AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED
BY SELLER TO BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE
PROVIDED TO BUYER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF SUCH
MATERIALS, DATA OR INFORMATION BY BUYER SHALL BE AT THE SOLE RISK OF BUYER,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN. NEITHER SELLER. NOR ANY AFFILIATE
OF SELLER, NOR THE PERSON OR ENTITY WHICH PREPARED ANY REPORT OR REPORTS
DELIVERED BY SELLER TO BUYER SHALL HAVE ANY LIABILITY TO BUYER FOR ANY
INACCURACY IN OR OMISSION FROM ANY SUCH REPORTS.

 

Section 14.2  AS-IS SALE; DISCLAIMERS. BUYER ACKNOWLEDGES AND AGREES THAT EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING, HAS NOT AT ANY
TIME MADE, AND SPECIFICALLY NEGATES AND DISCLAIMS, ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY PROPERTY OR PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO FITNESS FOR A PARTICULAR PURPOSE. BUYER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING SELLER SHALL CONVEY TO BUYER AND BUYER SHALL ACCEPT
EACH PROPERTY “AS IS WHERE IS, WITH ALL FAULTS”. EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT, THE PROPERTY LEASES, THE MASTER AGREEMENTS
OR IN ANY OTHER DOCUMENT EXECUTED BY SELLER AND DELIVERED TO BUYER AT CLOSING.
BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND
BY, ANY EXPRESS OR IMPLIED WARRANTIES,

 

34

--------------------------------------------------------------------------------


 

GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO ANY
PROPERTY OR PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTIES) MADE
OR FURNISHED BY SELLER, ANY SELLER PARTY, OR ANY ADVISOR, REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTIES ARE BEING SOLD “AS-IS.”

 

BUYER REPRESENTS TO SELLER THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTIES, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF. AS BUYER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTIES
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTIES, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO. OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND EXCEPT WITH RESPECT TO MATTERS WHICH BY THE EXPRESS TERMS OF
THIS AGREEMENT SURVIVE THE CLOSING OR TO THE EXTENT SEPARATELY ADDRESSED IN THE
APPLICABLE PROPERTY LEASE, BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S PARTNERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S PARTNERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, ENVIRONMENTAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER FACTS,
OMISSIONS, EVENTS CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTIES.

 

SECTION 14.3          RELEASE FROM LIABILITY. BUYER ACKNOWLEDGES THAT IT HAS HAD
THE OPPORTUNITY TO INSPECT AND/OR INVESTIGATE THE PROPERTIES PRIOR TO CLOSING,
AND DURING SUCH PERIOD, OBSERVE THE

 

35

--------------------------------------------------------------------------------


 

PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS OF THE PROPERTIES AND THE
OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF THE PROPERTIES AND
ADJACENT AREAS AS BUYER DEEMS NECESSARY, AND EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT OR SEPARATELY ADDRESSED IN THE PROPERTY LEASES, BUYER HEREBY
FOREVER RELEASES AND DISCHARGES SELLER FROM ALL RESPONSIBILITY AND LIABILITY
(INCLUDING ALL REGULATORY, CIVIL AND COMMON LAW LIABILITIES AND THIRD PARTY
CLAIMS) ARISING AFTER THE CLOSING, WHETHER KNOWN OR UNKNOWN, RELATING TO THE
PHYSICAL, ENVIRONMENTAL CONDITION OF THE PROPERTIES OR LEGAL COMPLIANCE STATUS
OF THE PROPERTIES AND LIABILITIES UNDER ENVIRONMENTAL PROTECTION, POLLUTION,
HUMAN HEALTH AND SAFETY OR LAND USE LAWS. RULES, REGULATIONS, ORDERS OR
REQUIREMENTS INCLUDING CERCLA, REGARDING THE CONDITION, VALUATION, SALABILITY OR
UTILITY OF THE PROPERTIES, OR ITS SUITABILITY FOR ANY PURPOSE WHATSOEVER
(INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE PRESENCE IN THE SOIL, AIR,
STRUCTURES AND SURFACE AND SUBSURFACE WATERS OF HAZARDOUS MATERIALS). AS BETWEEN
SELLER AND BUYER, AND EXCEPT IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR AS SEPARATELY ADDRESSED IN THE PROPERTY LEASES, BUYER FURTHER
HEREBY ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING
TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE PROPERTIES AND THE
RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE OF FIAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT
HAVE BEEN REVEALED BY ITS INVESTIGATION. BUYER FURTHER HEREBY WAIVES WITH
RESPECT TO SELLER AND ITS AFFILIATES (AND BY CLOSING THE TRANSACTIONS
CONTEMPLATED HEREUNDER WILL BE DEEMED TO HAVE WAIVED) ANY AND ALL OBJECTIONS AND
COMPLAINTS (INCLUDING, BUT NOT LIMITED TO, FEDERAL, STATE AND LOCAL STATUTORY
AND COMMON LAW BASED ACTIONS, AND ANY PRIVATE RIGHT OF ACTION UNDER ANY FEDERAL,
STATE OR LOCAL LAWS, REGULATIONS OR GUIDELINES TO WHICH ANY PROPERTY OR
PROPERTIES ARE OR MAY BE SUBJECT, INCLUDING, BUT NOT LIMITED TO, CERCLA),
WHETHER KNOWN OR UNKNOWN, CONCERNING THE PHYSICAL CHARACTERISTICS AND ANY
EXISTING CONDITIONS OF ANY PROPERTY OR PROPERTIES. BUYER FURTHER ACKNOWLEDGES
AND AGREES THAT EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR AS SEPARATELY
ADDRESSED IN THE PROPERTY LEASES, BUYER HEREBY FOREVER RELEASES AND DISCHARGES
SELLER AND ITS AFFILIATES FROM ALL RESPONSIBILITY AND LIABILITY (INCLUDING ALL
REGULATORY, CIVIL AND COMMON LAW LIABILITIES AND THIRD PARTY CLAIMS) ARISING
BEFORE OR AFTER THE CLOSING, WHETHER KNOWN OR UNKNOWN, RELATING TO ANY PROPERTY
OR PROPERTIES, INCLUDING, WITHOUT LIMITATION. THE LEGAL COMPLIANCE STATUS OF
SELLER OR ANY CONTINUING OR SUCCESSOR LIABILITY OF SELLER.

 

Section 14.4  Hazardous Materials. “Hazardous Materials” means any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in §101(14) of the

 

36

--------------------------------------------------------------------------------


 

Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et. seq. (“CERCLA”), or any regulations promulgated under CERCLA; (ii) any
“hazardous waste” as now or hereafter defined in RCRA, or regulations
promulgated under the Resource Conservation and Recovery Act (42 U.S.C. §6901
et. seq.) (“RCRA”); (iii) any substance regulated by the Toxic Substances
Control Act, as amended (15 U.S.C. §2601 et seq.); (iv) gasoline, diesel fuel,
or other petroleum hydrocarbons; (v) asbestos and asbestos containing materials,
in any form, whether friable or non friable; (vi) polychlorinated biphenyls;
(vii) radon gas; (viii) lead; and (ix) any additional substances or materials
which are now or hereafter classified or considered to be hazardous or toxic or
wastes, pollutants or contaminants under Environmental Requirements or the
common law, or any other applicable Laws relating to any Property. Hazardous
Materials shall include, without limitation, any substance, the presence of
which on any Property, (a) requires reporting, investigation or remediation
under Environmental Requirements; (b) causes or threatens to cause a nuisance on
any Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on any Property or adjacent property; or (c) which,
if it emanated or migrated from any Property, could constitute a trespass.

 

Section 14.5  Environmental Requirements. “Environmental Requirements” means all
laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders, directives, agency guidances and decrees now or hereafter enacted,
promulgated, or amended, or issued by any agency of the United States, the
States, the counties, the cities or any other political subdivisions in which
any Property or Properties are located, and any other political subdivision,
agency or instrumentality exercising jurisdiction over Seller or other owner of
any Property, or the use of any Property, relating to pollution, the protection
or regulation of human health and safety, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste or
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water or land or soil).

 

Section 14.6  ACKNOWLEDGMENT. BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS
AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT AND
THAT SELLER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITH BUYER WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH ABOVE.

 

Section 14.7  SURVIVAL OF DISCLAIMERS. THE PROVISIONS OF THIS ARTICLE 14 SHALL
SURVIVE THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

 

ARTICLE 15. MISCELLANEOUS

 

Section 15.1  Buyer’s Assignment.

 

(a)       Buyer shall not assign this Agreement or its rights hereunder to any
individual or entity without the prior written consent of Seller, which consent
Seller may grant or withhold in its sole and absolute discretion, and any such
assignment shall be null and void ab

 

37

--------------------------------------------------------------------------------


 

initio. Any transfer, directly or indirectly, of any stock, partnership interest
or other ownership interest in Buyer shall constitute an assignment of this
Agreement; provided, however, that the foregoing shall not be construed to
prohibit the transfer of stock in a publicly traded company.

 

(b)       Notwithstanding the terms of paragraph (a), Buyer shall have the right
to assign this Agreement at Closing to a Permitted Inland Affiliate without
Seller’s consent so long as Buyer complies with the terms of paragraphs (c) and
(d) hereinbelow. For purposes hereof, the term “Permitted Inland Affiliate”
means any one of The Inland Real Estate Group, Inc., Inland Real Estate
Investment Corporation, Inland Western Retail Real Estate Trust, Inc., Inland
American Real Estate Trust, Inc., or Inland Real Estate Corporation (each, an
“Inland Company”) or any directly or indirectly wholly owned subsidiary of an
Inland Company which (i) is solvent at the time of assignment and at the time of
Closing, (ii) is not rendered insolvent by such assignment, and (iii) has
sufficient assets to consummate the transaction contemplated herein. In
addition, Seller agrees that it will not unreasonably withhold its consent to an
assignment of this Agreement at Closing to an entity which is a real estate
investment fund sponsored by, or whose assets are managed and controlled by, an
Inland Company. So long as Buyer complies with the terms of paragraphs (c) and
(d) hereinbelow and the assignee satisfies the requirements of clauses
(i) through (iii) above.

 

(c)       In the event Buyer intends to assign its rights hereunder:

 

(i)        Buyer shall send Seller written notice of its request at least ten
(10) Business Days prior to the Closing Date, which notice shall include the
legal name and structure of the proposed assignee and evidence reasonably
satisfactory to Seller of the valid legal existence of Buyer’s assignee, its
qualification (if necessary) to do business in the jurisdictions in which the
Properties are located and of the authority of Buyer’s assignee to execute and
deliver any and all documents required of Buyer under the terms of this
Agreement; and

 

(ii)       Buyer shall provide Seller any other information that Seller may
reasonably request with respect to the proposed assignee; and

 

(iii)      Buyer and the proposed assignee shall execute an assignment and
assumption of this Agreement pursuant to which Buyer’s obligations hereunder are
expressly assumed by such assignee.

 

(d)       Notwithstanding any provision in this Agreement to the contrary:

 

(i)        Any permitted assignment by Buyer shall not relieve Buyer of any of
its obligations and liabilities hereunder including obligations and liabilities
which survive the Closing or the termination of this Agreement, nor shall any
such assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, including, but not
limited to, those set forth in Article 5, Article 9 and Article 10 and
Article 14 hereof, all of which will be binding upon any assignee of Buyer.

 

38

--------------------------------------------------------------------------------


 

(ii)       No transfer by Buyer of any interest in this Agreement and no
transfers of direct or indirect interests in Buyer shall be permitted if the
same would cause the representations and warranties made in Section 9.1(c) to be
untrue, inaccurate or incomplete and Buyer covenants to cooperate with Seller’s
requests to provide documentation reasonably necessary or desirable for Seller
to verify that such representations and warranties are true, accurate and
complete at all times prior to the Closing. If Buyer fails to provide the
requested documentation to Seller at least ten (10) Business Days prior to the
Closing Date, then any such assignment or transfer shall be null and void.

 

(e)       Buyer contemplates dividing the Properties into no more than eight
portfolios, each portfolio to be purchased by Buyer or a Permitted Inland
Affiliate. To accommodate Buyer, Seller agrees that Buyer may elect to make up
to but no more than eight (8) partial assignments of this Agreement at Closing
with each such partial assignment being to a Permitted Inland Affiliate
designated by Buyer, and with each such partial assignment being limited to a
separate portfolio of Properties, provided, however, (i) Buyer shall not thereby
be released or relieved of any of Buyer’s obligations in this Agreement,
(ii) Seller’s liability under this Agreement (in the aggregate or with respect
to any Property) shall not be increased in any respect, either before or after
Closing, (iii) at all times up to and through Closing, Seller shall be entitled
to deal exclusively with, and to rely exclusively on, the Buyer named on the
first page of this Agreement, and (iv) each such partial assignment and each
assignee shall satisfy all other requirements of this Section 15.1. In no event
shall Buyer assign this Agreement in whole or in part prior to Closing, and any
partial assignment by Buyer at Closing shall be made pursuant to an assignment
and assumption agreement approved by Seller, such approval not to be
unreasonably withheld or delayed.

 

Section 15.2  Designation Agreement. Section 6045(e) of the United States
Internal Revenue Code and the regulations promulgated thereunder (herein
collectively called the “Reporting Requirements”) require an information return
to be made to the United States Internal Revenue Service, and a statement to be
furnished to Seller, in connection with the Transaction. Escrow Agent is either
(x) the person responsible for closing the Transaction (as described in the
Reporting Requirements) or (y) the disbursing title or escrow company that is
most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

 

(a)       Escrow Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction. Escrow Agent shall
perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person for the Transaction.

 

(b)       Seller and Buyer shall furnish to Escrow Agent, in a timely manner,
any information requested by Escrow Agent and necessary for Escrow Agent to
perform its duties as Reporting Person for the Transaction.

 

(c)       Escrow Agent hereby requests Seller to furnish to Escrow Agent
Seller’s correct taxpayer identification number. Seller acknowledges that any
failure by Seller to provide Escrow Agent with Seller’s correct taxpayer
identification number may subject Seller to civil or

 

39

--------------------------------------------------------------------------------


 

criminal penalties imposed by law. Accordingly, Seller hereby certifies to
Escrow Agent, under penalties of perjury, that Seller’s correct taxpayer
identification number is 58-0466330.

 

(d)       Each of the parties hereto shall retain this Agreement for a period of
four (4) years following the calendar year during which the Closing occurs.

 

Section 15.3  Survival/Merger. Except for the provisions of this Agreement which
are explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents with respect to any Property and the
acceptance thereof shall effect a merger, and be deemed the full performance and
discharge of every obligation on the part of Buyer and Seller to be performed
with respect to such Property.

 

Section 15.4  Integration; Waiver. This Agreement, together with the Schedules
hereto (including the Access Agreement Addendum and the Confidentiality
Agreement), embodies and constitutes the entire understanding between the
parties with respect to the Transaction and all prior agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. No waiver by either party hereto of any failure or refusal by
the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.

 

(a)       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Georgia.

 

Section 15.5  Captions Not Binding; Schedules. The captions in this Agreement
are inserted for reference only and in no way define, describe or limit the
scope or intent of this Agreement or of any of the provisions hereof. All
Schedules attached hereto shall be incorporated by reference as if set out
herein in full.

 

Section 15.6  Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

Section 15.7  Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

 

Section 15.8  Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile or
when personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) or three
(3) Business Days after being mailed by prepaid registered or certified

 

40

--------------------------------------------------------------------------------


 

mail, return receipt requested, to the address for each party set forth below.
Any party, by written notice to the other in the manner herein provided, may
designate an address different from that set forth below.

 

IF TO BUYER:

 

Inland Real Estate Acquisitions, Inc.
2901 Butterfield Road, Oak Brook, IL 60523
Attention: G. Joseph Cosenza
Telephone: 630-218-4948
Telecopy #: 630-218-4935
E-Mail Address: joe@inlandgroup.com

 

COPY TO:

 

Inland Real Estate Group, Inc.
2901 Butterfield Road, Oak Brook, IL 60523
Attention: Gary Pechter, Esq.
Telephone #: 630-645-2084
Telecopy #: 630-218-4900
E-Mail Address: gpechter@inlandgroup.com

 

IF TO SELLER:

 

SunTrust Bank
Corporate Real Estate Department
303 Peachtree Center Avenue, 6th Floor
Suite 670
Atlanta, Georgia 30303
Attention: Douglas K. Sinclair
Telephone #: 404-827-6600
Telecopy #: 404-827-6572
Email: doug.sinclair@suntrust.com

 

with a copy to:

 

SunTrust Banks, Inc.
919 East Main Street
14th Floor (Mail Code HDQ 8814)
Richmond, VA 23219
Attention: David W. Hagy
Telephone #: 804-782-5035
Telecopy #: 804-782-5889
Email: david.hagy@suntrust.com

 

41

--------------------------------------------------------------------------------


 

COPY TO:

 

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: David G. Williams/Dan L. Heller
Telephone #: (404) 572-4600
Telecopy #: (404) 572-5131
E-Mail Address: dwilliams@kslaw.com/dheller@kslaw.com

 

Section 15.9  Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

Section 15.10 No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument (other than a
judgment) against any Property or Properties in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument.

 

Section 15.11 Additional Agreements; Further Assurances. Subject to the terms
and conditions herein provided, each of the parties hereto shall execute and
deliver such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

 

Section 15.12 Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any amendment or modification hereof or any of the Closing Documents.

 

Section 15.13 Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, but subject to
Section 2.3, the maximum aggregate liability of Seller Parties, and the maximum
aggregate amount which may be awarded to and collected by Buyer, in connection
with the Transaction, the Properties or any Property under this Agreement and
under all Closing Documents (including, without limitation, in connection with
the breach of any of Seller’s Warranties for which a claim is timely made by
Buyer) shall not exceed NINE MILLION THREE HUNDRED SEVENTY-TWO THOUSAND TWO
HUNDRED SIXTY-EIGHT AND 20/100 Dollars ($9,372,268.20) and shall be reduced by
any Deposit Reimbursement Amount released to Buyer pursuant to the terms of
Section 8.5. The provisions of this Section shall survive the Closing (and not
be merged therein) or any earlier termination of this Agreement.

 

42

--------------------------------------------------------------------------------


 

Section 15.14 Time of Essence. Time is of the essence with respect to this
Agreement.

 

Section 15.15 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF
THIS SECTION SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY
EARLIER TERMINATION OF THIS AGREEMENT.

 

Section 15.16 Facsimile and .PDF Signatures. Signatures to this Agreement
transmitted by telecopy or via e-mail by .PDF file shall be valid and effective
to bind the party so signing. Each party agrees to promptly deliver an execution
original to this Agreement with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each party to this Agreement shall be bound by its own
telecopied or e-mailed signature and shall accept the telecopied or e-mailed
signature of the other party to this Agreement.

 

Section 15.17 Radon Gas. Pursuant to Florida Statute 404.056 (Subsection 5),
Buyer is hereby notified that radon is a naturally occurring radioactive gas
that, when accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county health department.

 

Section 15.18 Energy-Efficiency Information Brochure. With respect to each
Property located in Florida, Buyer acknowledges receipt of the energy efficiency
information brochure and acknowledges that it has the option for an energy
efficiency rating on such Properties.

 

Section 15.19 Attorneys’ Fees. Should either Buyer or Seller employ attorneys to
enforce any of the provisions hereof, the party against whom final judgment is
entered agrees to repay the prevailing party all reasonable costs, charges and
expenses, including attorneys’ fees and expenses and court costs, expended or
incurred in connection therewith. Notwithstanding anything contained herein to
the contrary, (i) “attorneys’ fees” are not, and shall not be, statutory
attorneys’ fees under the Official Code of Georgia (“O.C.G.A.”), (ii) if, under
any circumstances either Seller or Buyer is required hereunder to pay any or all
of another party’s attorneys’ fees and expenses, the responsible party shall be
responsible only for actual legal fees and out of pocket expenses actually
incurred by the other party at customary hourly rates for the work done, and
(iii) neither Seller nor Buyer shall be liable under any circumstances for
additional attorneys’ fees or expenses under O.C.G.A. Section 13-1-11.

 

[Remainder of page intentionally blank]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

 

 

SELLER:

 

 

 

 

 

SUNTRUST BANK,

 

a Georgia banking corporation

 

 

 

 

 

By:

   /s/ Douglas K. Sinclair

 

Name:

Douglas K. Sinclair

 

Title:

S.V.P.

 

 

 

FEIN:

     58-0466330

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement between SunTrust Bank, as Seller, and Inland Real
Estate Acquisitions, Inc., as Purchaser, with respect to certain properties
located in Alabama, the District of Columbia, Florida, Georgia, Maryland, North
Carolina, South Carolina, Tennessee and Virginia.

 

First American Title Insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written,

 

 

BUYER:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ G. Joe Cosenza

 

Name:

G. Joseph Cosenza

 

Title:

President

 

 

 

FEIN:

 

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement between SunTrust Bank, as Seller, and Inland Real
Estate Acquisitions, Inc., as Purchaser, with respect to certain properties
located in Alabama, the District of Columbia, Florida, Georgia, Maryland, North
Carolina, South Carolina, Tennessee and Virginia.

 

First American Title Insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

45

--------------------------------------------------------------------------------


 

AGREEMENT OF ESCROW AGENT

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 13 and Section 15.2.

 

In witness whereof, the undersigned has executed this Agreement as of
September 27, 2007.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

 

By:

  /s/ Heide H. Shanahan

 

Name:

Heide H. Shanahan

 

Title:

 Vice President

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement between SunTrust Bank, as Seller, and Inland Real
Estate Acquisitions, Inc., as Purchaser, with respect to certain properties
located in Alabama, the District of Columbia, Florida, Georgia, Maryland, North
Carolina, South Carolina, Tennessee and Virginia.

 

First American Title Insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

46

--------------------------------------------------------------------------------